EXHIBIT 10.1

LEASE AGREEMENT

between

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP

as “Landlord”

and

CASCADE MICROTECH, INC.

as “Tenant”



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

   PAGE

1.

  

PREMISES

   4

2.

  

TERM; POSSESSION

   5

3.

  

RENT

   5

4.

  

SECURITY DEPOSIT

   8

5.

  

USE AND COMPLIANCE WITH LAWS

   8

6.

  

TENANT IMPROVEMENTS & ALTERATIONS

   11

7.

  

MAINTENANCE AND REPAIRS

   13

8.

  

TAXES

   14

9.

  

UTILITIES AND SERVICES

   14

10.

  

EXCULPATION AND INDEMNIFICATION

   15

11.

  

INSURANCE

   16

12.

  

DAMAGE OR DESTRUCTION

   17

13.

  

CONDEMNATION

   18

14.

  

ASSIGNMENT AND SUBLETTING

   19

15.

  

DEFAULT AND REMEDIES

   20

16.

  

LATE CHARGE AND INTEREST

   21

17.

  

WAIVER

   21

18.

  

ENTRY, INSPECTION AND CLOSURE

   22

19.

  

SURRENDER AND HOLDING OVER

   22

20.

  

ENCUMBRANCES

   23

21.

  

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

   23

22.

  

NOTICES

   24

23.

  

ATTORNEYS’ FEES

   24

24.

  

QUIET POSSESSION

   24

25.

  

SECURITY MEASURES

   24

26.

  

FORCE MAJEURE

   24

27.

  

RULES AND REGULATIONS

   24

28.

  

LANDLORD’S LIABILITY

   25

29.

  

CONSENTS AND APPROVALS

   25

30.

  

BROKERS

   25

31.

  

ENTIRE AGREEMENT

   25

32.

  

MISCELLANEOUS

   25

33.

  

AUTHORITY

   26

34.

  

EXTENSION OF TERM

   D-1

 

i



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

Lease Date:    For identification purposes only, the date of this Lease is
February 6, 2009 Landlord:    Minnesota Industrial Properties Limited
Partnership, a Minnesota limited partnership Tenant:    Cascade Microtech, Inc.,
an Oregon corporation Project:    Northland Interstate III, Brooklyn Park,
Minnesota Building Address:    7115 Northland Terrace, Brooklyn Park, Minnesota
55428 Premises:   

Floor: First

Suite Number: 400

Rentable Area: Approximately 13,998 rentable square feet (to be comprised of
approximately 6,999 rentable square feet of office/showroom space and
approximately 6,999 rentable square feet of production and warehouse space)

Building Rentable Area: 59,830 rentable square feet

 

The Rentable Area of the Premises was measured from the exterior face of the
exterior walls of the Premises, to the centerline of interior demising walls
separating the Premises from other tenant premises in the Building, and includes
the Tenant’s interior space, and also includes an additional seventy (70) square
feet of area (which is 24% of the Common Area mechanical room in the Building).

Permitted Use:    Lawful office and warehouse purposes, including lab, clean
room, production and storage, and for no other use or purpose without Landlord’s
prior written consent which shall not be unreasonably withheld, conditioned or
delayed. Term:    Ninety (90) full calendar months, plus any partial month at
the beginning of the Term. The initial Term of this Lease (“Initial Term”) shall
commence on the Commencement Date (defined in Section 2 of this Lease) and
expire on the last day of the ninetieth (90th) full calendar month after the
Commencement Date (“Expiration Date”). Tenant has one Extension Option, as
defined in Exhibit D to this Lease, to extend the Term of this Lease for one (1)
additional consecutive five (5) year period beginning pursuant to Section 34
(Extension of Term) of this Lease. Scheduled Commencement Date:    April 1,
2009; provided, however, subject to and upon the terms and conditions of Exhibit
B to this Lease, Landlord shall Substantially Complete the Tenant Improvements
(defined in Exhibit B herein) in the area of the Premises shown as the
cross-hatched area and identified as the “Work Room” on Exhibit A-1 (the “Early
Completion Area”) on or prior to the Early Completion Date (defined in Exhibit B
herein), and the remainder of the Tenant Improvements shall be Substantially
Completed on or prior to April 1, 2009.

 

Page 1



--------------------------------------------------------------------------------

Base Rent:   Initial Term:      Months 1-6:    $n/a - abated*   Months 7-18:   
$97,986.00 per annum      $8,165.50 per month   Months 19-30:    $99,945.72 per
annum      $8,328.81 per month   Months 31-42:    $101,905.44 per annum     
$8,492.12 per month   Months 43-54:    $104,005.14 per annum      $8,667.10 per
month   Months 55-60:    $106,104.84 per annum      $8,842.07 per month   Months
61-72:    $108,204.54 per annum      $9,017.05 per month   Months 73-90   
$110,444.22 per annum      $9,203.69 per month   Extension Term:      Months
91-150:    Market Rate (determined pursuant to Section 3.1(a) herein)  

*  Base Rent and Tenant’s Share of Operating Costs and Taxes shall be abated for
the first six (6) months of the Initial Term of this Lease.

Tenant’s Share:   Twenty three and 40/100 percent (23.40%). Security Deposit:  
Thirteen Thousand Twenty-nine and 80/100 Dollars ($13,029.80) Landlord’s Address
for Payment of Rent:  

Minnesota Industrial Properties Limited Partnership

c/o Ryan Companies US, Inc.

50 South Tenth Street, Suite 300

Minneapolis, MN 55403-2012

Business Hours:   Subject to the terms and conditions of this Lease, Tenant
shall have access to the Premises 24 hours a day, 7 days a week during the Term
of this Lease, with no additional overtime premiums.

Landlord’s Address

for Notices:

 

Minnesota Industrial Properties Limited Partnership

c/o Ryan Companies US, Inc.

50 South Tenth Street, Suite 300

Minneapolis, MN 55403-2012

 

Page 2



--------------------------------------------------------------------------------

Tenant’s Address

for Notices:

 

Cascade Microtech, Inc.

7115 Northland Terrace, Suite 400

Brooklyn Park, Minnesota 55428

Access Card Deposit:   n/a Broker(s):  

Landlord: CB Richard Ellis (John Ryden)

Tenant: CRESA Partners (Sue Grimm; Matt Tobin; Craig Reinhart)

Guarantor(s):   None Property Manager:   Ryan Companies US, Inc. Additional
Provisions:   35. Extension of Term

Exhibits:

Exhibit A:    The Premises Exhibit A-1:    Early Completion Area Exhibit B:   
Construction Rider Exhibit B-1:    Final Construction Documents Exhibit C:   
Building Rules Exhibit D:    Additional Provisions

The Basic Lease Information set forth above is part of the Lease. In the event
of any conflict between any provision in the Basic Lease Information and the
Lease, the Lease shall control.

 

Page 3



--------------------------------------------------------------------------------

THIS LEASE is made as of the Lease Date set forth in the Basic Lease
Information, by and between the Landlord identified in the Basic Lease
Information (“Landlord”), and the Tenant identified in the Basic Lease
Information (“Tenant”). Landlord and Tenant hereby agree as follows:

1. PREMISES.

1.1 Premises Described. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, in its “as-is” condition except for the Tenant
Improvements to be constructed by Landlord as set forth in Exhibit B of this
Lease, upon the terms and subject to the conditions of this Lease, the premises
identified in the Basic Lease Information as the Premises (the “Premises”), in
the Building located at the address specified in the Basic Lease Information
(the “Building”). The approximate configuration and location of the Premises is
shown as the area outlined on Exhibit A. Based on the measurement of the
Premises referenced in the Basic Lease Information, Landlord and Tenant
acknowledge, stipulate and agree that during the entire Term of this Lease,
including any extension thereof, the rentable area of the Premises (“Rentable
Area”) for all purposes under this Lease, except as otherwise provided in
Section 12 (Damage or Destruction) or Section 13 (Condemnation), shall be the
Rentable Area specified in the Basic Lease Information. Landlord and Tenant
stipulate and agree that the rentable area of the Building (“Building Rentable
Area”) for all purposes under this Lease, except as otherwise provided in
Section 12 (Damage or Destruction) or Section 13 (Condemnation), shall be the
Building Rentable Area specified in the Basic Lease Information. The Building,
together with the parking facilities serving the Building (the “Parking
Facility”), the Common Areas, as defined herein, and the parcel(s) of land on
which the Building and the Parking Facility are situated (collectively, the
“Property”), is part of the Project, which may contain more than one building,
identified in the Basic Lease Information (the “Project”).

1.2 Common Areas. The term “Common Areas” as used herein means all areas and
facilities outside the Premises, within the exterior boundaries of the Project,
that are provided and designated by Landlord from time to time for the general
nonexclusive use and convenience of Tenant and of other tenants of Landlord
having the common use of such areas, and their respective authorized
representatives and invitees. Common Areas include, without limitation,
driveways, parking areas, sidewalks, and landscaped areas, all as generally
described or shown on Exhibit A attached hereto. Landlord hereby grants to
Tenant, for the benefit of Tenant and its employees, suppliers, shippers,
customers and invitees, during the Term of this Lease, the nonexclusive right to
use, in common with others entitled to such use, the Common Areas as they exist
from time to time, subject to any rights, powers, and privileges reserved by
Landlord under the terms hereof or under the terms of any rules and regulations
or restrictions governing the use of the Building or the Project. Under no
circumstances shall the right herein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas.

(a) Common Areas-Changes. Landlord shall have the right, in Landlord’s sole
discretion, from time to time:

1. To make changes and reductions to the Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas and walkways; provided, however,
Landlord shall not make any changes or reductions that materially and adversely
impair Tenant’s ability to operate its business from the Premises for the
Permitted Use;

2. To close temporarily any of the Common Areas for maintenance purposes so long
as reasonable access to the Premises remains available;

3. To designate other land outside the boundaries of the Building to be a part
of the Common Areas, provided, however, Tenant shall not be responsible for any
increased costs resulting directly therefrom;

4. To add additional improvements to the Common Areas, provided, however, Tenant
shall not be responsible for any increased costs resulting directly therefrom;

5. To use the Common Areas while engaged in making additional

 

Page 4



--------------------------------------------------------------------------------

improvements, repairs or alterations to the Building or Project, or any portion
thereof; and

6. To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas as Landlord may, in the exercise of sound business
judgment, deem to be appropriate, provided, however, Tenant shall not be
responsible for any increased costs resulting directly therefrom.

(b) Common Area Maintenance. Landlord shall, in Landlord’s reasonable sole
discretion, maintain the Common Areas (subject to reimbursement pursuant to this
Lease) and establish and enforce reasonable rules and regulations concerning
such areas.

2. TERM; POSSESSION. The term of this Lease (the “Term”) shall commence on the
Commencement Date as described below and, unless sooner terminated, shall expire
on the Expiration Date. The “Commencement Date” shall be the earlier of (a) the
date on which Landlord tenders possession of the Premises to Tenant, with all of
Landlord’s construction obligations, if any, “Substantially Completed” as
provided in the Construction Rider attached as Exhibit B (the “Construction
Rider”) but in no event prior to April 1, 2009 or, in the event of any “Tenant
Delay,” as defined in the Construction Rider, the date on which Landlord could
have done so had there been no such Tenant Delay; or (b) the date upon which
Tenant, with Landlord’s written permission, actually occupies and conducts
business in any portion of the Premises. Landlord acknowledges that Base Rent
and Tenant’s Share of Operating Costs and Taxes shall not be payable until the
first (1st) day of the seventh (7th) full month after the Commencement Date. The
parties anticipate that the Commencement Date will occur on or about the
Scheduled Commencement Date set forth in the Basic Lease Information (the
“Scheduled Commencement Date”); provided, however, that Landlord shall not be
liable for any claims, damages or liabilities if the Premises are not ready for
occupancy by the Scheduled Commencement Date. When the Commencement Date has
been established, Landlord and Tenant shall, at the request of either party,
confirm the Commencement Date and Expiration Date in writing.

3. RENT.

3.1 Base Rent. Tenant agrees to pay to Landlord the Base Rent set forth in the
Basic Lease Information, without prior notice or demand, on the first day of
each and every calendar month during the Term, except that Base Rent for the
first full calendar month in which Base Rent is payable shall be paid upon
Tenant’s execution of this Lease and Base Rent for any partial month at the
beginning of the Term shall be paid on the Commencement Date. Base Rent for any
partial month at the beginning or end of the Term shall be prorated based on the
actual number of days in the month.

(a) Base Rent: Extension Term. Tenant agrees to pay to Landlord Base Rent for
the Extension Term at the Market Rate. “Market Rate” shall be defined as what an
arm’s-length, non-expansion, non-renewal, non-equity tenant of comparable credit
to Tenant would, as of the beginning of the term in question, pay for space of
comparable size, quality, utility and location, taking into account the length
of the term and all allowances and concessions being offered in the market. The
Market Rate shall be determined as follows: Within thirty (30) days after
Landlord receives notice from Tenant of Tenant’s election to exercise an
Extension Option, Landlord will give notice to Tenant of its determination of
the Market Rate for the Premises and Landlord’s determination will constitute
the Market Rate unless Tenant objects by notice to Landlord in writing within
thirty (30) days after Tenant’s receipt of Landlord’s determination. If Tenant
so objects, the parties shall meet within fifteen (15) days after Tenant’s
objection and attempt to agree on the Market Rate. If the parties are unable to
agree on the Market Rate within such 15-day period, then (x) the Extension Term
of this Lease as defined in Exhibit D may be cancelled at the request of either
party, provided, however, notice of cancellation must be delivered to the other
party within five (5) business days after expiration of the 15-day period
described above or this right of cancellation shall be deemed waived and the
Market Rate shall be determined by appraisal pursuant to subparagraph (y) below
and the following provisions of this Section 3.1(a), or (y) the Market Rate will
be determined by appraisal, made by a board of appraisers consisting of three
reputable real estate appraisers, each of whom has been actively involved in
commercial real estate in Minneapolis, Minnesota no less than ten years prior to
appointment (each an “Expert”). In addition, each such Expert shall have been
active over the five (5) year period ending on the date of such appointment in
the appraisal of comparable commercial properties in the vicinity of the
Building. One Expert will be appointed by Tenant, and one Expert will be
appointed by Landlord. Both Landlord and Tenant shall appoint their Expert
within fifteen (15) days after the failure of Landlord and Tenant to agree on
the Market Rate. The third Expert will be appointed by the first two Experts. If
the first two Experts are unable to agree on a third Expert

 

Page 5



--------------------------------------------------------------------------------

within ten (10) days after the appointment of the second Expert, or if either
party refuses or neglects to appoint an Expert as herein provided within fifteen
(15) days after the appointment of the first Expert, then the third Expert or
the second Expert, whose appointment was not made as provided above, may be
appointed by any active judge of the District Court of the County where the
Premises is located. If determinations of at least two of the Experts are
identical in amount, then that amount will be determined to be the Market Rate.
If the determinations of all three Experts are different in amount, the highest
appraised value will be averaged with the middle value (that average being
referred to as “Sum A”). The lowest appraised value will be averaged with the
middle value (that average being referred to as “Sum B”), and the Market Rate
will be determined as follows: (i) if neither Sum A nor Sum B differs from the
middle appraised value by more than 10% of the middle appraised value, then the
Market Rate will be the average of the three appraisals, (ii) if either Sum A or
Sum B (but not both) differs from the middle appraised value by more than 10% of
the middle appraised value, then the Market Rate will be the average of the
middle appraised value and the appraised value closer in amount to the middle
appraised value, and (iii) if both Sum A and Sum B differ from the middle
appraised value by more than 10% of the middle appraised value, then the Market
Rate will be equal to the middle appraised value. Written notice of the Market
Rate as duly determined in accordance with this Section shall be promptly given
to Landlord and Tenant and will be binding and conclusive on them. Each party
will bear its own expenses in connection with the Market Rate determination
proceedings, except that the fees of the Experts will be borne equally. If, for
any reason, the Market Rate has not been determined at the time of the
commencement of the Extension Term, then the Market Rate will be the amount set
forth in Landlord’s determination, and if the determination of the Experts as
provided above indicates that a lesser or greater amount should have been paid
than that which was actually paid, a proper adjustment will be made in a payment
from Landlord to Tenant, or Tenant to Landlord, as the case may be, such payment
to be made within thirty (30) days of the determination of the Market Rate.

3.2 Additional Rent: Increases in Operating Costs and Taxes.

(a) Definitions.

(1) “Operating Costs” means all costs of managing, operating, maintaining and
repairing the Property, including, but not limited to, all costs, expenditures,
fees and charges for: (A) operation, maintenance and repair of the Property
(including without limitation, (i) maintenance, repair and replacement of glass,
(ii) maintenance and repair, but not replacement, of the roof covering or
membrane, and (iii) maintenance, repair and replacement of landscaping);
(B) utilities and services (including trash removal), servicing the Common Areas
and associated supplies and materials; (C) compensation (including employment
taxes and fringe benefits) for persons who perform duties in connection with the
operation, management, maintenance and repair of the Project, such compensation
to be appropriately allocated for persons who also perform duties unrelated to
the Project and limited to the Property Manager or maintenance personnel;
(D) property (including coverage for earthquake and flood if carried by
Landlord), liability, rental income and other insurance relating to the Project,
and expenditures for deductible amounts paid under such insurance; (E) licenses,
permits and inspections; (F) complying with the requirements of any law,
statute, ordinance or governmental rule or regulation or any orders pursuant
thereto (collectively “Laws”), excluding, however, compliance with Laws to the
extent that on the date of this Lease, such compliance was required and had not
yet commenced work to achieve such compliance; (G) amortization of new capital
improvements required to comply with Laws, excluding, however, capital
improvements necessary to comply with Laws to the extent that on the date of
this Lease, such capital improvements were required to comply with Laws and
Landlord had not commenced or completed such capital improvements);
(H) amortization of capital improvements which are intended to reduce Operating
Costs or improve the utility, efficiency or capacity of any Building System,
with interest on the unamortized balance at the rate paid by Landlord on funds
borrowed to finance such capital improvements (or, if Landlord finances such
improvements out of Landlord’s funds without borrowing, the rate that Landlord
would have paid to borrow such funds, as reasonably determined by Landlord),
over the useful life as determined by Generally Accepted Accounting Principles
(“GAAP”) uniformly applied to properties similar in nature to the Property (i.e.
Office-Warehouse-Light Industrial properties), but only to the extent that
savings is recognized in reduced expenses,; (I) property management fees (not to
exceed five percent (5%) of gross rentals for the Project); (J) any outside
(i.e. provided by any third party) accounting, legal and other professional
services incurred in connection with the operation of the Project and the
calculation of Operating Costs and Taxes; (K) contesting the validity or
applicability of any Laws that may affect the Property; (L) the Building’s share
of any shared or Common Area maintenance fees and expenses actually incurred
(i.e. not on an accrual basis); and (M) any other cost, expenditure, fee or
charge, whether or not herein before described, which in accordance with
generally accepted property management practices would be considered an

 

Page 6



--------------------------------------------------------------------------------

expense of managing, operating, and maintaining the Project. Operating Costs for
any calendar year during which average occupancy of the Building is less than
one hundred percent (100%) shall be calculated based upon the Operating Costs
that would have been incurred if the Building had an average occupancy of one
hundred percent (100%) during the entire calendar year; provided, however
(x) the total collected Operating Costs shall be no higher than those actually
incurred for the Building to be determined and reconciled pursuant to
Section 3.2(b) herein, and (y) this shall not affect Tenant’s abatement of
Additional Rent pursuant to Section 3.2(b)(1) for the first six (6) months of
the Initial Term of the Lease.

Operating Costs shall not include (i) capital improvements (except as otherwise
provided above); (ii) costs of special services rendered to individual tenants
(including Tenant) for which a special charge is made; (iii) interest and
principal payments on loans or indebtedness secured by the Building; (iv) costs
of improvements for Tenant or other tenants of the Building; (v) costs of
services or other benefits of a type which are not available to Tenant but which
are available to other tenants or occupants, and costs for which Landlord is
reimbursed by other tenants of the Building other than through payment of
tenants’ shares of increases in Operating Costs and Taxes; (vi) leasing
commissions, attorneys’ fees and other expenses incurred in connection with
leasing space in the Building or enforcing such leases or the collection of bad
debt; (vii) depreciation or amortization, other than as specifically enumerated
in the definition of Operating Costs above; (viii) costs, fines or penalties
incurred due to Landlord’s violation of any Law; (ix) any late fees for
Landlord’s failure to timely pay any Operating Costs as they come due and
payable; (x) any expenses incurred for structural repairs and replacements and
roof replacement; and (xi) any proration for compensation of any employee of
Landlord other than the Property Manager or maintenance personnel of the
property.

(2) “Taxes” means: all real property taxes and general, special or district
assessments or other governmental impositions, of whatever kind, nature or
origin, imposed on or by reason of the ownership or use of the Property; service
payments in lieu of taxes and taxes and assessments of every kind and nature
whatsoever levied or assessed in addition to, in lieu of or in substitution for
existing or additional real or personal property taxes on the Property or the
personal property described above; and the reasonable cost of contesting by
appropriate proceedings the amount or validity of any taxes, assessments or
charges described above.

(3) “Tenant’s Share” means the Rentable Area divided by the Building Rentable
Area, as set forth in the Basic Lease Information. If the Building Rentable Area
is changed or the Rentable Area is changed by Tenant’s leasing of additional
space hereunder or for any other reason, Tenant’s Share shall be adjusted
accordingly.

(b) Additional Rent.

(1) Tenant shall pay Landlord, as “Additional Rent” for each calendar year or
portion thereof during the Term, Tenant’s Share of the sum of (x) Operating
Costs for such period, and (y) Taxes for such period. During the first six
months of the Initial Term of this Lease, no Additional Rent payable pursuant to
this Section 3.2 shall be paid nor incurred by the Tenant.

(2) Prior to the beginning of each calendar year, Landlord shall notify Tenant
of Landlord’s estimate of Operating Costs, Taxes and Tenant’s Additional Rent
for the following calendar year. Commencing on the first day of January of each
calendar year and continuing on the first day of every month thereafter in such
year, Tenant shall pay to Landlord one-twelfth (1/12th) of the estimated
Additional Rent. If Landlord thereafter estimates that Operating Costs or Taxes
for such year will vary from Landlord’s prior estimate, Landlord may, by notice
to Tenant, revise the estimate for such year (and Additional Rent shall
thereafter be payable based on the revised estimate).

(3) As soon as reasonably practicable after the end of each calendar year during
the Term or any Extension Term, Landlord shall furnish Tenant a statement with
respect to such year, showing Operating Costs, Taxes and Additional Rent for the
year and the total payments made by Tenant with respect thereto. Unless Landlord
delivers such statement, or any subsequent amendment, correction or modification
thereof, to Tenant within twenty-four (24) months after the end of the calendar
year in which such Additional Rent was incurred by Landlord, then Landlord shall
not be permitted to recover any additional Additional Rent from Tenant relating
to such calendar year. Unless Tenant raises any objections to Landlord’s
statement within twenty-four (24) months after receipt of the

 

Page 7



--------------------------------------------------------------------------------

same, such statement shall conclusively be deemed correct and Tenant shall have
no right thereafter to dispute such statement or any item therein or the
computation of Additional Rent based thereon. If Tenant objects to such
statement, then Landlord shall provide Tenant with reasonable verification of
the figures shown on the statement and the parties shall negotiate in good faith
to resolve any disputes. Any objection by Tenant to Landlord’s statement and
resolution of any dispute shall not postpone the time for payment of any amounts
due Tenant or Landlord based on Landlord’s statement, nor shall any failure of
Landlord to deliver Landlord’s statement in a timely manner relieve Tenant of
Tenant’s obligation to pay any amounts due Landlord based on Landlord’s
statement.

(4) If Tenant’s Additional Rent as finally determined for any calendar year
exceeds the total payments made by Tenant on account thereof, Tenant shall pay
Landlord the deficiency within thirty (30) days of Tenant’s receipt of
Landlord’s statement. If the total payments made by Tenant on account thereof
exceed Tenant’s Additional Rent as finally determined for such year, Tenant’s
excess payment shall be credited toward the Rent next due from Tenant under this
Lease. For any partial calendar year at the beginning or end of the Term,
Additional Rent shall be prorated on the basis of a 365-day year by computing
Tenant’s Share of Operating Costs and Taxes for the entire year and then
prorating such amount for the number of days during such year included in the
Term. Notwithstanding the termination of this Lease, Landlord shall pay to
Tenant or Tenant shall pay to Landlord, as the case may be, within thirty
(30) days after Tenant’s receipt of Landlord’s final statement for the calendar
year in which this Lease terminates, the difference between Tenant’s Additional
Rent for that year, as finally determined by Landlord, and the total amount
previously paid by Tenant on account thereof.

3.3 Payment of Rent. All amounts payable or reimbursable by Tenant under this
Lease, including late charges and interest (collectively, “Rent”), shall
constitute rent and shall be payable and recoverable as rent in the manner
provided in this Lease. All sums payable to Landlord on demand under the terms
of this Lease shall be payable within thirty (30) days after notice from
Landlord of the amounts due. All rent shall be paid without offset, recoupment
or deduction in lawful money of the United States of America to Landlord at
Landlord’s Address for Payment of Rent as set forth in the Basic Lease
Information, or to such other person or at such other place as Landlord may from
time to time designate.

4. SECURITY DEPOSIT. On execution of this Lease, Tenant shall deposit with
Landlord the amount specified in the Basic Lease Information as the Security
Deposit (the “Security Deposit”), as security for the performance of Tenant’s
obligations under this Lease. Landlord may (but shall have no obligation to) use
the Security Deposit or any portion thereof to cure any Event of Default under
this Lease or to compensate Landlord for any damage Landlord incurs as a result
of Tenant’s failure to perform any of Tenant’s obligations hereunder. In such
event, Tenant shall pay to Landlord on demand an amount sufficient to replenish
the Security Deposit. If Tenant is not in default at the expiration or
termination of this Lease, Landlord shall return to Tenant the Security Deposit
or the balance thereof then held by Landlord and not applied as provided above.
Landlord may commingle the Security Deposit with Landlord’s general and other
funds. Landlord shall not be required to pay interest on the Security Deposit to
Tenant.

5. USE AND COMPLIANCE WITH LAWS.

5.1 Use. The Premises shall be used and occupied for the Permitted Use and for
no other use or purpose. Tenant shall comply with all present and future Laws
relating to Tenant’s use or occupancy of the Premises (and make any repairs,
alterations or improvements as required to comply with all such Laws), and shall
observe the Building Rules (as defined in Section 27 - Rules and Regulations).
Tenant shall not do, bring, keep or sell anything in or about the Premises that
is prohibited by, or that will cause a cancellation of or an increase in the
existing premium for, any insurance policy covering the Property or any part
thereof. Tenant shall not permit the Premises to be occupied or used in any
manner that will constitute waste or a nuisance, or disturb the quiet enjoyment
of or otherwise annoy other tenants in the Building. No waste, materials or
refuse shall be dumped upon or permitted to remain outside the Premises and on
the Property. Tenant shall not, without the prior consent of Landlord, (i) bring
into the Building or the Premises anything that may cause substantial noise,
odor or vibration, overload the floors in the Premises or the Building or any of
the heating, ventilating and air-conditioning (“HVAC”), mechanical, plumbing,
electrical, fire protection, life safety, security or other systems in the
Building (“Building Systems”), or jeopardize the structural integrity of the
Building or any part thereof; (ii) connect to the utility systems of the
Building any apparatus, machinery or other equipment other than that for which
the utility systems have been designed; or (iii) connect to any electrical
circuit in the Premises any equipment or other load with aggregate electrical
power requirements in excess of 80% of the rated capacity of the circuit.

 

Page 8



--------------------------------------------------------------------------------

5.2 Hazardous Materials.

(a) Definitions.

(1) “Hazardous Materials” shall mean any substance: (A) that now or in the
future is regulated or governed by, requires investigation or remediation under,
or is defined as a hazardous waste, hazardous substance, pollutant or
contaminant under any governmental statute, code, ordinance, regulation, rule or
order, and any amendment thereto, including the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. §9601 et seq., and the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., or (B) that is
toxic, explosive, corrosive, flammable, radioactive, carcinogenic, dangerous or
otherwise hazardous, including gasoline, diesel fuel, petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), asbestos, radon and urea formaldehyde foam
insulation.

(2) “Environmental Requirements” shall mean all present and future Laws, orders,
permits, licenses, approvals, authorizations and other requirements of any kind
applicable to Hazardous Materials.

(3) “Handled by Tenant” and “Handling by Tenant” shall mean and refer to any
installation, handling, generation, storage, use, disposal, discharge, release,
abatement, removal, transportation, or any other activity of any type by Tenant
or its agents, employees, contractors, licensees, assignees, sublessees,
transferees or representatives (collectively, “Tenant’s Representatives”) or its
guests, customers, invitees, or visitors (collectively, “Tenant’s Visitors”), at
or about the Premises in connection with or involving Hazardous Materials.

(4) “Environmental Losses” shall mean all costs and expenses of any kind,
damages, fines and penalties incurred in connection with any violation of and
compliance with Environmental Requirements and all losses of any kind
attributable to the diminution of value, loss of use or adverse effects on
marketability or use of any portion of the Premises or Property.

(b) Tenant’s Covenants. Except for the Permitted Hazardous Materials (defined
herein), no Hazardous Materials shall be Handled by Tenant at or about the
Premises or Property without Landlord’s prior written consent, which consent may
be granted, denied, or conditioned upon compliance with Landlord’s requirements,
all in Landlord’s sole discretion. Notwithstanding the foregoing, normal
quantities and use of those Hazardous Materials customarily used in the conduct
of Tenant’s Permitted Use, such as copier fluids and cleaning supplies
(“Permitted Hazardous Materials”), may be used and stored at the Premises
without Landlord’s prior written consent, provided that Tenant’s activities at
or about the Premises and Property and the Handling by Tenant of all Hazardous
Materials shall comply at all times with all Environmental Requirements. At the
expiration or termination of the Lease, Tenant shall promptly remove from the
Premises and Property all Hazardous Materials Handled by Tenant at the Premises
or the Property. Tenant shall keep Landlord fully and promptly informed of all
Handling by Tenant of Hazardous Materials other than Permitted Hazardous
Materials. Tenant shall be responsible and liable for the compliance with all of
the provisions of this Section by all of Tenant’s Representatives and Tenant’s
Visitors, and all of Tenant’s obligations under this Section (including its
indemnification obligations under paragraph (e) below) shall survive the
expiration or termination of this Lease.

(c) Compliance. Tenant shall at Tenant’s expense promptly take all actions
required by any governmental agency or entity in connection with or as a result
of the Handling by Tenant of Hazardous Materials at or about the Premises or
Property, including inspection and testing, performing all cleanup, removal and
remediation work required with respect to those Hazardous Materials, complying
with all closure requirements and post-closure monitoring, and filing all
required reports or plans. All of the foregoing work and all Handling by Tenant
of all Hazardous Materials shall be performed in a good, safe and workmanlike
manner by consultants qualified and licensed to undertake such work and in a
manner that will not interfere with any other tenant’s quiet enjoyment of the
Property or Landlord’s use, operation, leasing and sale of the Property. Tenant
shall deliver to Landlord prior to delivery to any governmental agency, or
promptly after receipt from any such agency, copies of all permits, manifests,
closure or remedial action plans, notices, and all other documents relating to
the Handling by Tenant of Hazardous Materials at or about the Premises or
Property. If any lien attaches to the Premises or the Property in connection
with or as a result of the Handling by Tenant of Hazardous Materials, and Tenant
does not cause the same to be released, by payment, bonding or otherwise, within
forty-five (45) days after the attachment thereof, Landlord shall have the right
but not the

 

Page 9



--------------------------------------------------------------------------------

obligation to cause the same to be released and any sums expended by Landlord
(plus Landlord’s administrative costs) in connection therewith shall be payable
by Tenant on demand.

(d) Landlord’s Rights. Landlord shall have the right with twenty-four (24) hours
prior written notice (and without notice in emergencies), but not the
obligation, to enter the Premises at any reasonable time (i) to confirm Tenant’s
compliance with the provisions of this Section 5.2, and (ii) to perform Tenant’s
obligations under this Section if Tenant has failed to do so after reasonable
written notice to Tenant. Landlord shall also have the right to engage qualified
Hazardous Materials consultants to inspect the Premises and review the Handling
by Tenant of Hazardous Materials, including review of all permits, reports,
plans, and other documents regarding same. If Tenant fails to perform its
obligations under this Section 5.2 after written notice from Landlord and such
failure continues for a period of thirty (30) days thereafter, then Landlord
may, at its option, cure such non-performance, and Tenant shall pay to Landlord
on demand the costs of Landlord’s consultants’ fees and all reasonable costs
incurred by Landlord in performing Tenant’s obligations under this Section.
Landlord shall use reasonable efforts to minimize any interference with Tenant’s
business caused by Landlord’s entry into the Premises, but Landlord shall not be
responsible for any interference caused thereby.

(e) Tenant’s Indemnification. Tenant agrees to indemnify, defend, protect and
hold harmless Landlord and its partners or members and its or their partners,
members, directors, officers, shareholders, employees and agents from all
Environmental Losses and all other claims, actions, losses, damages,
liabilities, costs and expenses of every kind, including reasonable attorneys’,
experts’ and consultants’ fees and costs, incurred at any time and arising from
or in connection with the Handling by Tenant of Hazardous Materials at or about
the Property or Tenant’s failure to comply in full with all Environmental
Requirements with respect to the Premises. The obligations of Tenant under this
subsection (e) shall survive the expiration or termination of this Lease.

(f) Landlord’s Indemnification and Representation. Landlord agrees to indemnify,
defend, protect and hold harmless Tenant and its partners or members and its or
their partners, members, directors, officers, shareholders, employees and agents
from all Environmental Losses and all other claims, actions, losses, damages,
liabilities, costs and expenses of every kind, including reasonable attorneys’,
experts’ and consultants’ fees and costs, incurred at any time and arising from
or in connection with the Handling by Landlord of Hazardous Materials at or
about the Property or Landlord’s failure to comply in full with all
Environmental Requirements with respect to the Premises to the extent such
compliance arises because of Landlord’s Handling of Hazardous Materials.
“Handling by Landlord” shall mean and refer to any installation, handling,
generation, storage, use, disposal, discharge, release, abatement, removal,
transportation, or any other activity of any type by Landlord or its agents,
employees, contractors, licensees, assignees, sublessees, transferees or
representatives (collectively, “Landlord’s Representatives”) or its guests,
customers, invitees, or visitors (collectively, “Landlord’s Visitors”), at or
about the Property in connection with or involving Hazardous Materials. In
addition to the foregoing, Landlord represents to Tenant, to the best of its
actual knowledge, and except as disclosed in any environmental reports or other
documentation delivered to Tenant on or before the date of this Lease, if any,
that there are no Hazardous Materials present at the Premises. The obligations
of Landlord under this subsection (f) shall survive the expiration or
termination of this Lease.

5.3 Americans With Disabilities Act. The parties agree that the liabilities and
obligations of Landlord and Tenant under that certain federal statute commonly
known as the Americans With Disabilities Act as well as the regulations and
accessibility guidelines promulgated thereunder as each of the foregoing is
supplemented or amended from time to time (collectively, the “ADA”) shall be
apportioned as follows:

(a) If any of the Common Areas and all rules and regulations applicable to the
Premises, the Building or the Project, fails to comply with the ADA, such
nonconformity shall be promptly made to comply by Landlord. Landlord shall also
cause the manager of the Building and the Project (the “Manager”) to comply with
the ADA in its operation of the Building and the Project.

(b) Landlord agrees that the Tenant Improvements to be constructed by Landlord
pursuant to Exhibit B shall be constructed in compliance with all ADA
requirements in effect as of the Commencement Date of this Lease. From and after
Commencement Date, Tenant covenants and agrees to conduct its operations within
the Premises in compliance with the ADA. If any portion of the Premises fails to
comply with the ADA, such nonconformity shall be promptly made to comply (i) by
Tenant if (x) it is a new requirement under the ADA, (y) it is required because
of any Alterations or Tenant Improvements to be constructed by Tenant at the
Premises, or (z) it is required because of Tenant’s

 

Page 10



--------------------------------------------------------------------------------

particular use of the Premises other than for general office/warehouse purposes,
or (ii) by the Landlord if the nonconformity relates to the Tenant Improvements
installed by Landlord pursuant to Exhibit B or if the non-conformity existed
prior to the date of this Lease. Landlord represents to the best of its actual
knowledge that it is not aware of any existing non-conformity with ADA
requirements as of the date of this Lease. In the event that Tenant elects to
undertake any alterations to, for or within the Premises, including initial
build-out work, Tenant agrees to cause such alterations to be performed in
compliance with the ADA.

6. TENANT IMPROVEMENTS & ALTERATIONS.

6.1 Landlord and Tenant shall perform their respective obligations with respect
to design and construction of any improvements to be constructed and installed
in the Premises (the “Tenant Improvements”), as provided in the Construction
Rider. Except for any Tenant Improvements to be constructed by Tenant as
provided in the Construction Rider, Tenant shall not make any alterations,
improvements or changes to the Premises, including installation of any security
system or telephone or data communication wiring (collectively, “Alterations”),
without Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. Subject to Landlord’s prior written approval,
not to be unreasonably withheld, conditioned or delayed, and subject to
applicable Laws and the terms and conditions of this Lease, Tenant will be
allowed to have its Approved Contractor (defined herein) install, at Tenant’s
sole cost and expense (i) fiber and telecommunications cabling to the Building
to serve the Premises for Tenant’s use, (ii) an antenna on the roof of the
Premises in a location designated by Tenant and subject to the reasonable
approval Landlord, and (iii) a backup generator on a concrete pad to be
installed by Tenant at its sole expense to the rear of and adjacent to the
Premises in a location designated by Tenant and subject to the reasonable
approval of Landlord, to the extent the foregoing items are reasonably necessary
for Tenant’s business operations. If the backup generator requires a fuel tank,
then Landlord shall have the right to approve of the fuel tank and Tenant shall
comply with all applicable governmental or quasi-governmental laws, rules,
regulations, orders, ordinances and codes applicable to same, and any reasonable
rules imposed by Landlord regarding such tank. The cabling, antenna and backup
generator (and concrete pad) will be included in the definition of Alterations,
except as otherwise provided herein. Any such Alterations shall be completed by
Tenant at Tenant’s sole cost and expense: (i) with due diligence, in a good and
workmanlike manner, using new materials; (ii) in compliance with plans and
specifications approved by Landlord; (iii) in compliance with the construction
rules and regulations promulgated by Landlord from time to time; (iv) in
accordance with all applicable Laws (including all work, whether structural or
non-structural, inside or outside the Premises, required to comply fully with
all applicable Laws and necessitated by Tenant’s work); and (v) subject to
certain conditions of this Section 6.1. The conditions of this Section 6.1, if
applicable, may include requirements for Tenant to: (i) provide payment or
performance bonds or additional insurance (from Tenant or Tenant’s contractors,
subcontractors or design professionals); (ii) use contractors or subcontractors
designated by Landlord; and (iii) remove all or part of the Alterations prior to
or upon expiration or termination of the Term, as designated by Landlord in
writing at the time of the work. If any work outside the Premises, or any work
on or adjustment to any of the Building Systems, is required in connection with
or as a result of Tenant’s work, such work shall be performed at Tenant’s
expense by contractors reasonably designated by Landlord. Landlord’s right to
review and approve (or withhold approval of) Tenant’s plans, drawings,
specifications, contractor(s) and other aspects of construction work proposed by
Tenant is intended solely to protect Landlord, the Property and Landlord’s
interests. No approval or consent by Landlord shall be deemed or construed to be
a representation or warranty by Landlord as to the adequacy, sufficiency,
fitness or suitability thereof or compliance thereof with applicable Laws or
other requirements. Except as otherwise provided in Landlord’s consent, and
excluding Tenant’s identification signage, cabling, rooftop antenna, and backup
generator (including concrete pad) and all appurtenances, all Alterations that
are fixtures and not Tenant’s Trade Fixtures and personal property shall upon
installation become part of the realty and be the property of Landlord.
Notwithstanding anything in this Lease to the contrary, Tenant will be obligated
to remove Tenant’s identification signage, cabling, rooftop antenna and backup
generator (including concrete pad) and all appurtenances on or before the
expiration or earlier termination of the Term of this Lease, and repair and
restore any damage to the Premises, Building or Property arising because of
installation or removal of the foregoing items.

6.2 Before making any Alterations, Tenant shall submit to Landlord for
Landlord’s prior approval reasonably detailed final plans and specifications
prepared by a licensed architect or engineer, a copy of the construction
contract, including the name of the contractor and all subcontractors proposed
by Tenant to make the Alterations and a copy of the contractor’s license. Tenant
shall reimburse Landlord upon demand for any reasonable expenses actually
incurred by Landlord in connection with any Alterations made by Tenant,
including reasonable fees charged by Landlord’s contractors or consultants to
review plans and specifications prepared by Tenant and to update

 

Page 11



--------------------------------------------------------------------------------

the existing as-built plans and specifications of the Building to reflect the
Alterations. Notwithstanding the foregoing to the contrary, reimbursement of
Landlord’s expenses pursuant to the preceding sentence shall not exceed $500,
except as follows: (i) if Landlord believes that its expenses to review Tenant’s
plans and specifications for any Alterations will exceed $500, then Landlord
shall notify Tenant of its estimate of such expenses; (ii) Tenant shall have ten
(10) days after receipt of such notice to notify Landlord whether Tenant is
willing to pay such expenses; (iii) if Tenant notifies Landlord within said ten
(10) day period that Tenant will pay for such expenses, then Tenant shall be
obligated to reimburse Landlord; and (iv) if Tenant notifies Landlord that
Tenant is not willing to pay for such expenses, or if Tenant does not notify
Landlord at all within said 10-day period, then Landlord shall have no
obligation to review or approve the plans and specifications and Tenant shall
not make the Alterations described in such plans and specifications. Tenant
shall obtain all applicable permits, authorizations and governmental approvals
and deliver copies of the same to Landlord before commencement of any
Alterations.

6.3 Tenant shall keep the Premises and the Property free and clear of all liens
arising out of any work performed, materials furnished or obligations incurred
by Tenant. If any such lien attaches to the Premises or the Property, and Tenant
does not cause the same to be released by payment, bonding or otherwise within
thirty (30) days after the attachment thereof, Landlord shall have the right but
not the obligation to cause the same to be released by payment of the lien or
otherwise, and any sums expended by Landlord (plus Landlord’s actual reasonable
additional administrative costs) in connection therewith shall be payable by
Tenant on demand with interest thereon from the date of expenditure by Landlord
at the Interest Rate (as defined in Section 16.2 - Interest). Tenant shall give
Landlord at least ten (10) days’ notice prior to the commencement of any
Alterations and cooperate with Landlord in posting and maintaining notices of
non-responsibility in connection therewith.

6.4 Subject to the provisions of Section 5 - Use and Compliance with Laws and
the foregoing provisions of this Section, Tenant may install and maintain
furnishings, equipment, movable partitions, business equipment and other trade
fixtures (“Trade Fixtures”) in the Premises, provided that the Trade Fixtures do
not become an integral part of the Premises or the Building. Tenant shall
promptly repair any damage to the Premises or the Building caused by any
installation or removal of such Trade Fixtures.

6.5 All signs, notices and graphics of every kind or character, visible in or
from public view or the Common Areas or the exterior of the Premises, shall be
subject to Landlord’s prior written approval, which Landlord shall have the
right to withhold in its commercially reasonable discretion. Notwithstanding the
foregoing and notwithstanding anything in Exhibit C attached hereto to the
contrary, Tenant shall be permitted to install a large tenant identification
sign on the exterior front of the Premises which shall be (i) consistent with
the signage of other Building tenants, including size, (ii) in compliance with
all applicable laws, codes, ordinances and regulations of governmental
authorities having jurisdiction over the Premises, (iii) installed by Tenant at
its own expense, (iv) subject to Landlord’s reasonable approval, and
(iv) removed by Tenant on or before the expiration of the Term of this Lease.
Tenant shall repair any damage to the Building necessary because of installation
or removal of such sign. Tenant will also be permitted to install vinyl
lettering for Tenant identification on the front glass door for the Premises,
subject to Landlord’s reasonable approval of the size, color and style of
lettering. Tenant shall not place or maintain any banners whatsoever or any
window décor in or on any exterior window or widow fronting upon any Common
Areas or service area or upon any truck doors or service doors without
Landlord’s prior written approval which Landlord shall have the right to grant
or withhold in its commercially reasonable discretion. Any installation of signs
or graphics on or about the Premises and Project shall be subject to any
applicable governmental laws, ordinances, regulations and to any other
requirements imposed by Landlord. Tenant shall remove all such signs and
graphics at the termination of this Lease. Such installations and removals shall
be made in such manner as to avoid injury to or defacement of the Premises,
Building or Project and any other improvements contained therein, and Tenant
shall repair any injury or defacement including, without limitation,
discoloration caused by such installation or removal.

6.6 Prior to commencing any Work (defined in this Section 6.6), Tenant shall
furnish to Landlord the name and address of all Contractors (defined in this
Section 6.6) who will be, or are reasonably expected to be, performing any of
the Work. All such Contractors shall be licensed by the City of Minneapolis,
Minnesota and approved by Landlord, which approval shall not be unreasonably
withheld, and the business manager of the applicable local AFL-CIO Building and
Construction Trades Council (“BCTC”) (when approved by Landlord and the BCTC,
such Contractor shall be an “Approved Contractor”). Prior to commencing the
Work, Tenant shall also furnish to Landlord for approval, not to be unreasonably
withheld, a copy of the construction contract(s), including all amendments,
change orders and modifications thereof, for the construction and installation
of the Work

 

Page 12



--------------------------------------------------------------------------------

(“Construction Contract”). Tenant agrees to comply with the following Quality
Contractor Policy and shall cause the Construction Contract to contain
provisions requiring the Contractor (and all of its subcontractors) to comply
with the following Quality Contractor Policy when performing its work and when
selecting any subcontractors to perform the work:

All contractors and subcontractors at any tier performing any construction,
repair, refurbishment or restoration (collectively, “Work”), including, without
limitation, tenant improvements, build-out, alterations, additions,
improvements, renovations, repairs, remodeling, painting and installations of
fixtures, mechanical, electrical, plumbing, data, security, telecommunication,
low voltage or elevator equipment or systems or other equipment, or with respect
to any other construction work in, on, or to the Premises or the Project
(including any such work performed by any person who contracts to provide
services to any portion of the Premises or Project, such as cable, DSL,
communications, telecommunications or similar services) (collectively,
“Contractors”) shall: (i) be bound by and signatory to a collective bargaining
agreement with a labor organization (a) whose jurisdiction covers the type of
work to be performed on the Project, and (b) who is an “Approved Building Trades
Department Contractor or Subcontractor;” and (ii) observe area standards for
wages and other terms and conditions of employment, including fringe benefits.
For purposes hereof, an “Approved Building Trades Department Contractor or
Subcontractor” is a contractor or subcontractor who is currently affiliated with
the Building and Construction Trades Department of the AFL-CIO (the “BCTD”) or,
if no such BCTD-affiliated contractor or subcontractor is available for a
particular trade (e.g., carpentry work), a contractor or subcontractor which is
affiliated with a national trade union which was formerly affiliated with the
BCTD and which recognizes (and will recognize and respect, for its work on the
Project), the jurisdictional limitations established by the local BCTD.

Contractors may not engage any subcontractor that does not satisfy the
provisions of clauses (i) and (ii) above. If at any time Contractor or
subcontractor does not satisfy clauses (i) and (ii) above, such Contractor and
subcontractor shall not be an Approved Contractor.

7. MAINTENANCE AND REPAIRS.

7.1 By taking possession of the Premises Tenant agrees that the Premises are
then in a good and tenantable condition except for Landlord’s then remaining
construction obligations under Exhibit B, if any. During the Term, Tenant at
Tenant’s expense but under the direction of Landlord, shall keep the Premises,
in a clean, safe and orderly condition, including without limitation, providing
its own interior janitorial services (including without limitation, changing
light bulbs, janitorial supplies and equipment and garbage removal and
disposal), and shall repair and maintain the Premises, in a first class
condition including, but not limited to, all repair and replacement of plate
glass (for clarity, Tenant shall be responsible for broken glass or broken
windows because of damage caused by Tenant or third parties (other than Landlord
or its employees, agents or contractors) but Tenant shall not be responsible for
defective or failed window systems), interior doors and any special office
entries, floor covering, truck doors, dock bumpers, dock plates and levelers,
interior ceilings, plumbing and electrical work and fixtures, skylights, smoke
hatches and roof vents, hot water heaters, and HVAC equipment within or solely
serving the Premises. Tenant shall, at its own expense, enter into a regularly
scheduled preventive maintenance service contract with a maintenance contractor
for servicing all hot water, HVAC systems and equipment within or solely serving
the Premises. The maintenance contractor and the contract must be approved by
Landlord, which shall not be unreasonably withheld, conditioned or delayed. The
service contract must include all services suggested by the equipment
manufacturer within the operation/maintenance manual and must become effective
and a copy thereof delivered to Landlord within thirty (30) days of the
Commencement Date. Tenant understands that Tenant shall at Tenant’s expense also
perform necessary pest extermination and regular removal of trash and debris.
Tenant shall not damage any demising wall or disturb the integrity and support
provided by any demising wall and shall, at its sole expense, immediately repair
any damage to any demising wall caused by Tenant or its employees, agents or
invitees.

7.2 Landlord shall maintain or cause to be maintained in reasonably good order,
condition and repair, the structural portions of the Building, the roof,
foundations, floors and exterior doors, windows and walls of the Building, that
portion of the Building Systems serving more than the Premises, and the Common
Areas of the Project, Landlord also shall be responsible for repairs,
replacement and maintenance of all hot water, HVAC systems and equipment not
within or solely serving the Premises, if any; provided, however, Landlord may
recover the cost of such work from the

 

Page 13



--------------------------------------------------------------------------------

tenants utilizing such shared HVAC systems and equipment to the extent Landlord
equitably pro-rates such costs among such tenants in a manner reasonably
determined by Landlord. Landlord shall also be responsible for maintenance of
grounds, parking areas and walkways including plowing and shoveling snow
accumulations of more than one inch within a reasonable time frame. All costs
incurred by Landlord under this Section 7.2, except repairs and replacements of
structural portions of the Building and except roof replacements and except as
otherwise provided herein regarding HVAC as provided above, shall be reimbursed
to Landlord as part of Operating Costs; provided, however, that Tenant shall pay
the cost of repairs for any damage occasioned by Tenant’s use of the Premises or
the Property or any act or omission of Tenant or Tenant’s Representatives or
Tenant’s Visitors, to the extent (if any) not covered by Landlord’s property
insurance. Landlord shall be under no obligation to inspect the Premises. Tenant
shall promptly report in writing to Landlord any defective condition known to
Tenant which Landlord is required to repair.

Notwithstanding anything herein to the contrary, to the extent that one or more
rooftop HVAC units solely servicing the Premises (“Premises HVAC Unit”) need to
be replaced as reasonably determined by Landlord after consulting the HVAC
maintenance company, Landlord shall perform such replacement work and shall
initially pay for the costs thereof and for each Landlord-replaced Premises HVAC
Unit, Tenant shall reimburse Landlord for Tenant’s HVAC Share (defined herein)
within thirty (30) days after Tenant’s receipt of Landlord’s invoice therefor.
Tenant’s “HVAC Share” is the product of (a) Landlord’s actual out-of-pocket
costs for replacing the Premises HVAC Unit(s), times (b) the HVAC Multiplier
(defined herein). The “HVAC Multiplier” is the quotient of (x) the number of
years, or portions thereof, remaining on the Term, divided by (y) 15.

7.3 With appropriate written communication to the Tenant and using reasonable
efforts not to interfere with Tenant’s business operations in the Premises,
Landlord hereby reserves the right, at any time and from time to time, without
liability to Tenant, and without constituting an eviction, constructive or
otherwise, or entitling Tenant to any abatement of rent or to terminate this
Lease or otherwise releasing Tenant from any of Tenant’s obligations under this
Lease:

(a) To make alterations, additions, repairs, improvements to or in or to
decrease the size of area of, all or any part of the Building, the fixtures and
equipment therein, and the Building Systems;

(b) To change the Building’s name or street address;

(c) To install and maintain any and all signs on the exterior and interior of
the Building; and

(d) If any governmental authority promulgates or revises any Law or imposes
mandatory or voluntary controls or guidelines on Landlord or the Property
relating to the use or conservation of energy or utilities or the reduction of
automobile or other emissions or reduction or management of traffic or parking
on the Property (collectively “Controls”), to comply with such Controls, whether
mandatory or voluntary, or make any alterations to the Property related thereto.

8. TAXES. Tenant shall pay all rental, excise, sales or transaction privilege
taxes arising out of this Lease (excluding, however, state and federal personal
or corporate income taxes measured by the income of Landlord from all sources)
imposed by any taxing authority upon Landlord or upon Landlord’s receipt of any
rent payable by Tenant pursuant to the terms of this Lease (“Rental Tax”).
Tenant shall pay any Rental Tax to Landlord in addition to and at the same time
as Base Rent is payable under this Lease.

9. UTILITIES AND SERVICES.

9.1 Utility Services. Tenant shall pay for all water, gas, heat, air
conditioning, light, power, telephone, sewer, sprinkler charges and other
utilities and services used on or from the Premises, together with any taxes,
penalties, surcharges or the like pertaining thereto, and maintenance charges
for utilities and shall furnish all electric lamps and ballasts. Gas and
electricity service to the Premises shall be, at Landlord’s sole expense,
separately metered as part of the Tenant Improvements to be completed by
Landlord pursuant to Exhibit B. Water and sewer service is not separately
metered but may be submetered at Landlord’s option. Consumption charges for any
utility services that are separately metered shall be paid by Tenant directly to
the utility provider when due. Consumption charges for any utility services that
are

 

Page 14



--------------------------------------------------------------------------------

submetered to the Premises shall be reimbursed by Tenant to Landlord within
thirty (30) days after written request for payment by Landlord.

9.2 Interruption of Services. In the event of an interruption in or failure or
inability to provide any services or utilities to the Premises or Building for
any reason (a “Service Failure”), such Service Failure shall not, regardless of
its duration, impose upon Landlord any liability whatsoever, constitute an
eviction of Tenant, constructive or otherwise, or release Tenant from any of
Tenant’s obligations under this Lease; provided, however, if Landlord or its
employees, agents or contractors causes any utilities (for purposes hereof,
“utilities” includes only gas, electricity, domestic water or sewer service) to
be interrupted and such utility service is not restored by the second
(2nd) consecutive business day following written notice from Tenant of such
interruption, then beginning retroactive to the first (1st) day of such
interruption, all Rent will be abated proportionately as provided herein on a
per diem basis until the applicable utility service is fully restored; provided,
however, such abatement shall be in direct proportion to the area of the
Premises which Tenant is precluded from operating its business during the period
of interruption.

10. EXCULPATION AND INDEMNIFICATION.

10.1 Landlord’s Indemnification of Tenant. Subject to Section 11.3 and
Section 28, Landlord shall indemnify, protect, defend and hold Tenant harmless
from and against any claims, actions, liabilities, damages, costs or expenses,
including reasonable attorneys’ fees and costs incurred from: (a) the negligence
or willful misconduct of Landlord or Landlord’s Representatives or Landlord’s
Visitors in or about the Property; (b) any construction work undertaken by
Landlord on the Premises (including any design defects), provided, however,
(1) Tenant agrees to notify Landlord in writing immediately upon identification
or discovery of any such defect, (2) Landlord’s liability with respect to cost
of the Tenant Improvements (defined in Exhibit B) is limited to the amount of
the Allowance (defined in Exhibit B), and (3) any other tort liability of
Landlord pertaining to such construction work is limited to the extent arising
from the negligence or willful misconduct of Landlord or Landlord’s
Representatives or Landlord’s Visitors and excluding any Claims to the extent
they are caused by the willful misconduct or negligent acts or omissions of
Tenant, Tenant’s Representatives or Tenant’s Visitors; or (c) any loss, injury
or damage, howsoever and by whomsoever caused, to any person or property
occurring in or about the Property during the Term, to the extent arising from
the negligence or willful misconduct of Landlord or Landlord’s Representatives
or Landlord’s Visitors and excluding any Claims to the extent they are caused by
the willful misconduct or negligent acts or omissions of Tenant, Tenant’s
Representatives or Tenant’s Visitors;. Notwithstanding any other provision of
this Lease to the contrary, in no event shall Landlord be liable to Tenant for
any punitive damages or consequential damages by Tenant.

10.2 Tenant’s Indemnification of Landlord. Tenant shall indemnify, protect,
defend and hold Landlord and Landlord’s authorized representatives harmless from
and against Claims arising from (a) the negligence or willful misconduct of
Tenant or Tenant’s Representatives or Tenant’s Visitors in or about the
Property, or (b) any construction or other work undertaken by Tenant on the
Premises (including any design defects), or (c) any Event of Default under this
Lease by Tenant, or (d) any loss, injury or damage, howsoever and by whomsoever
caused, to any person or property, occurring in or about the Premises during the
Term, excepting only Claims described in this clause (d) to the extent they are
caused by the willful misconduct or negligence of Landlord or Landlord’s
Representatives or Landlord’s Visitors. Notwithstanding any other provision of
this Lease to the contrary (except Section 19.2 of this Lease), in no event
shall Tenant be liable to Landlord for any punitive damages or consequential
damages by Landlord.

10.3 Damage to Tenant and Tenant’s Property. Subject to Section 11.3 and
Section 28, Landlord shall not be liable to Tenant for any loss, injury or other
damage to Tenant or to Tenant’s Trade Fixtures or property in or about the
Premises or the Property from any cause (including defects in the Property or in
any equipment in the Property; fire, explosion or other casualty; bursting,
rupture, leakage or overflow of any plumbing or other pipes or lines,
sprinklers, tanks, drains, drinking fountains or washstands in, above, or about
the Premises or the Property; or acts of other tenants in the Property) unless
caused by Landlord’s negligence or misconduct.

10.4 Survival. The obligations of the parties under this Section 10 shall
survive the expiration or termination of this Lease.

 

Page 15



--------------------------------------------------------------------------------

11. INSURANCE.

11.1 Tenant’s Insurance.

(a) Liability Insurance. Tenant shall maintain in full force throughout the
Term, commercial general liability insurance providing coverage on an occurrence
form basis with limits of not less than One Million Dollars ($1,000,000.00) each
occurrence for bodily injury and property damage combined, Two Million Dollars
($2,000,000.00) annual general aggregate, and Two Million Dollars
($2,000,000.00) products and completed operations annual aggregate. Tenant’s
liability insurance policy or policies shall: (i) include premises and
operations liability coverage, products and completed operations liability
coverage, broad form property damage coverage including completed operations,
blanket contractual liability coverage including, to the maximum extent
possible, coverage for the indemnification obligations of Tenant under this
Lease, and personal and advertising injury coverage; (ii) provide that the
insurance company has the duty to defend all insureds under the policy;
(iii) provide that defense costs are paid in addition to and do not deplete any
of the policy limits; (iv) cover liabilities arising out of or incurred in
connection with Tenant’s use or occupancy of the Premises or the Property; and
(v) extend coverage to cover liability for the actions of Tenant’s
Representatives and Tenant’s Visitors. Each policy of liability insurance
required by this Section shall: (1) contain a cross liability endorsement or
separation of insureds clause; (2) provide that any waiver of subrogation rights
or release prior to a loss does not void coverage; (3) provide that it is
primary to and not contributing with, any policy of insurance carried by
Landlord covering the same loss; (4) provide that any failure to comply with the
reporting provisions shall not affect coverage provided to Landlord, its
partners, property managers and Mortgagees, as defined herein; and (5) name
Landlord, its partners, the Property Manager identified in the Basic Lease
Information (the “Property Manager”), and such other parties in interest as
Landlord may from time to time reasonably designate to Tenant in writing, as
additional insureds. Such additional insureds shall be provided at least the
same extent of coverage as is provided to Tenant under such policies. Any
required liability policy limits in excess of the $1,000,000 policy limit may be
achieved on either a primary basis or through a combination of primary and
excess or umbrella liability policies.

(b) Property Insurance. Tenant shall at all times maintain in effect with
respect to any Alterations and Tenant’s Trade Fixtures and personal property,
commercial property insurance providing coverage in an amount equal to at least
90% of the full replacement cost of the covered property. Tenant may carry such
insurance under a blanket policy, provided that such policy provides coverage
equivalent to a separate policy. During the Term, the proceeds from any such
policies of insurance shall be used for the repair or replacement of the
Alterations, Trade Fixtures and personal property so insured as the parties’
interests may appear. Landlord shall be provided coverage under such insurance
to the extent of its insurable interest and, if requested by Landlord, both
Landlord and Tenant shall sign all documents reasonably necessary or proper in
connection with the settlement of any claim or loss under such insurance.
Landlord will have no obligation to carry insurance on any Alterations or on
Tenant’s Trade Fixtures or personal property.

(c) Requirements For All Policies. Each policy of insurance required under this
Section 11.1 shall: (i) be in a form, and written by an insurer, reasonably
acceptable to Landlord, (ii) be maintained at Tenant’s sole cost and expense,
and (iii) require at least thirty (30) days’ written notice to Landlord prior to
any cancellation, nonrenewal or modification of insurance coverage. Insurance
companies issuing such policies shall have rating classifications of “A” or
better and financial size category ratings of “VII” or better according to the
latest edition of the A.M. Best Key Rating Guide. All insurance companies
issuing such policies shall be admitted carriers licensed to do business in the
state where the Property is located. Any deductible amount under such insurance
shall not exceed $5,000. Tenant shall provide to Landlord, upon request,
evidence that the insurance required to be carried by Tenant pursuant to this
Section, including any endorsement effecting the additional insured status, is
in full force and effect and that premiums therefor have been paid.

(d) Certificates of Insurance. Prior to occupancy of the Premises by Tenant, and
not less than thirty (30) days prior to expiration of any policy thereafter,
Tenant shall furnish to Landlord a certificate of insurance reflecting that the
insurance required by this Section is in force, accompanied by an endorsement
showing the required additional insureds reasonably satisfactory to Landlord in
substance and form. Notwithstanding the requirements of this paragraph, Tenant
shall at Landlord’s request provide to Landlord a certified copy of each
insurance policy required to be in force at any time pursuant to the
requirements of this Lease or its Exhibits.

 

Page 16



--------------------------------------------------------------------------------

11.2 Landlord’s Insurance. During the Term, to the extent such coverages are
available at a commercially reasonable cost, Landlord shall maintain in effect
insurance on the Building with responsible insurers, on an “all risk” or
“special form” basis, insuring the Building and the Tenant Improvements in an
amount equal to at least 90% of the replacement cost thereof, excluding land,
foundations, footings and underground installations. Landlord may, but shall not
be obligated to, carry insurance against additional perils and/or in greater
amounts.

11.3 Mutual Waiver of Right of Recovery & Waiver of Subrogation. Landlord and
Tenant each hereby waive any right of recovery against each other and the
partners, managers, members, shareholders, officers, directors and authorized
representatives of each other for any loss or damage that is covered by any
policy of property insurance maintained by either party (or required by this
Lease to be maintained) with respect to the Premises or the Property or any
Trade Fixtures or operation therein, regardless of cause, including negligence
(active or passive) of the party benefiting from the waiver. If any such policy
of insurance relating to this Lease or to the Premises or the Property does not
permit the foregoing waiver or if the coverage under any such policy would be
invalidated as a result of such waiver, the party maintaining such policy shall
obtain from the insurer under such policy a waiver of all right of recovery by
way of subrogation against either party in connection with any claim, loss or
damage covered by such policy.

12. DAMAGE OR DESTRUCTION.

12.1 Landlord’s Duty to Repair.

(a) If all or a substantial part of the Premises are rendered untenantable or
inaccessible by damage to all or any part of the Property from fire or other
casualty then, unless either party is entitled to and elects to terminate this
Lease pursuant to Section 12.2 - Landlord’s Right to Terminate and Section 12.3
- Tenant’s Right to Terminate, Landlord shall, at its expense, use reasonable
efforts to repair and restore the Premises and/or the Property, as the case may
be, to substantially their former condition to the extent permitted by then
applicable Laws; provided, however, that in no event shall Landlord have any
obligation for repair or restoration beyond the extent of insurance proceeds
received by Landlord for such repair or restoration, or for any of Tenant’s
personal property, Trade Fixtures or Alterations.

(b) If Landlord is required or elects to repair damage to the Premises and/or
the Property, this Lease shall continue in effect, but Tenant’s Base Rent and
Additional Rent shall be abated with regard to any portion of the Premises that
Tenant is prevented from using by reason of such damage or its repair from the
date of the casualty until substantial completion of Landlord’s repair of the
affected portion of the Premises as required under this Lease. In no event shall
Landlord be liable to Tenant by reason of any injury to or interference with
Tenant’s business or property arising from fire or other casualty or by reason
of any repairs to any part of the Property necessitated by such casualty.

12.2 Landlord’s Right to Terminate. Landlord may elect to terminate this Lease
following damage by fire or other casualty under the following circumstances:

(a) If, in the reasonable judgment of Landlord, the Premises and the Property
cannot be substantially repaired and restored under applicable Laws within
ninety (90) days from the date of the casualty;

(b) If, in the reasonable judgment of Landlord, adequate proceeds are not, for
any reason, made available to Landlord from Landlord’s insurance policies
(and/or from Landlord’s funds made available for such purpose, at Landlord’s
sole option) to make the required repairs;

(c) If the Building is damaged or destroyed to the extent that, in the
reasonable judgment of Landlord, the cost to repair and restore the Building
would exceed twenty-five percent (25%) of the full replacement cost of the
Building, whether or not the Premises are at all damaged or destroyed; or

(d) If the fire or other casualty occurs during the last year of the Term.

If any of the circumstances described in subparagraphs (a), (b), (c) or (d) of
this Section 12.2 occur or arise, Landlord shall give Tenant notice within one
hundred and twenty (120) days after the date of the casualty, specifying whether

 

Page 17



--------------------------------------------------------------------------------

Landlord elects to terminate this Lease as provided above and, if not,
Landlord’s estimate of the time required to complete Landlord’s repair
obligations under this Lease.

12.3 Tenant’s Right to Terminate. If all or a substantial part of the Premises
are rendered untenantable or inaccessible by damage to all or any part of the
Property from fire or other casualty, and Landlord does not elect to terminate
as provided above, then Tenant may elect to terminate this Lease if Landlord’s
estimate of the time required to complete Landlord’s repair obligations under
this Lease is greater than one (1) year, in which event Tenant may elect to
terminate this Lease by giving Landlord notice of such election to terminate
within thirty (30) days after Landlord’s notice to Tenant pursuant to
Section 12.2 - Landlord’s Right to Terminate.

13. CONDEMNATION.

13.1 Definitions.

(a) “Award” shall mean all compensation, sums, or anything of value awarded,
paid or received on a total or partial Condemnation.

(b) “Condemnation” shall mean (i) a permanent taking (or a temporary taking for
a period extending beyond the end of the Term) pursuant to the exercise of the
power of condemnation or eminent domain by any public or quasi-public authority,
private corporation or individual having such power (“Condemnor”), whether by
legal proceedings or otherwise, or (ii) a voluntary sale or transfer by Landlord
to any such authority, either under threat of condemnation or while legal
proceedings for condemnation are pending.

(c) “Date of Condemnation” shall mean the earlier of the date that title to the
property taken is vested in the Condemnor or the date the Condemnor has the
right to possession of the property being condemned.

13.2 Effect on Lease.

(a) If the Premises are totally taken by Condemnation, this Lease shall
terminate as of the Date of Condemnation. If a portion but not all of the
Premises is taken by Condemnation, this Lease shall remain in effect; provided,
however, that if the portion of the Premises remaining after the Condemnation
will be unsuitable for Tenant’s continued use, then upon notice to Landlord
within thirty (30) days after Landlord notifies Tenant of the Condemnation,
Tenant may terminate this Lease effective as of the Date of Condemnation.

(b) If twenty-five percent (25%) or more of the Project or of the parcel(s) of
land on which the Building is situated or of the Parking Facility or of the
floor area in the Building is taken by Condemnation, or if as a result of any
Condemnation the Building is no longer reasonably suitable for the Permitted Use
or any other permitted use of any other tenant of the Project, whether or not
any portion of the Premises is taken, Landlord may elect to terminate this
Lease, effective as of the Date of Condemnation, by notice to Tenant within
thirty (30) days after the Date of Condemnation.

(c) If all or a portion of the Premises is temporarily taken by a Condemnor for
a period not extending beyond the end of the Term, this Lease shall remain in
full force and effect.

13.3 Restoration. If this Lease is not terminated as provided in Section 13.2 -
Effect on Lease, Landlord, at its expense, shall diligently proceed to repair
and restore the Premises to substantially its former condition (to the extent
permitted by then applicable Laws) and/or repair and restore the Building to an
architecturally complete office building; provided, however, that Landlord’s
obligations to so repair and restore shall be limited to the amount of any Award
received by Landlord and not required to be paid to any Mortgagee (as defined in
Section 20.2 below). In no event shall Landlord have any obligation to repair or
replace any improvements in the Premises beyond the amount of any Award received
by Landlord for such repair or to repair or replace any of Tenant’s personal
property, Trade Fixtures, or Alterations.

13.4 Abatement and Reduction of Rent. If any portion of the Premises is taken in
a Condemnation or is rendered permanently untenantable by repairs necessitated
by the Condemnation, and this Lease is not terminated, the Base Rent and
Additional Rent payable under this Lease shall be proportionally reduced as of
the Date of

 

Page 18



--------------------------------------------------------------------------------

Condemnation based upon the percentage of rentable square feet in the Premises
so taken or rendered permanently untenantable. In addition, if this Lease
remains in effect following a Condemnation and Landlord proceeds to repair and
restore the Premises, the Base Rent and Additional Rent payable under this Lease
shall be abated during the period of such repair or restoration to the extent
such repairs prevent Tenant’s use of the Premises.

13.5 Awards. Any Award made shall be paid to Landlord, and Tenant hereby assigns
to Landlord, and waives all interest in or claim to, any such Award, including
any claim for the value of the unexpired Term; provided, however, that Tenant
shall be entitled to receive, or to prosecute a claim for a separate Award to
Tenant for a temporary taking of the Premises or a portion thereof by a
Condemnor where this Lease is not terminated (to the extent such Award relates
to the unexpired Term), or an Award or portion thereof separately designated for
relocation expenses or the interruption of or damage to Tenant’s business or as
compensation for Tenant’s personal property, Trade Fixtures or Alterations, or
any other compensable interest Tenant may have.

14. ASSIGNMENT AND SUBLETTING.

14.1 Landlord’s Consent Required. Tenant shall not assign this Lease or any
interest therein, or sublet or license or permit the use or occupancy of the
Premises or any part thereof by or for the benefit of anyone other than Tenant,
or in any other manner transfer all or any part of Tenant’s interest under this
Lease (each and all a “Transfer”), without the prior written consent of
Landlord, which consent (subject to the other provisions of this Section 14)
shall not be unreasonably withheld, conditioned or delayed. If Tenant is a
business entity, any direct or indirect transfer of fifty percent (50%) or more
of the ownership interest of the entity (whether in a single transaction or in
the aggregate through more than one transaction) shall be deemed a Transfer.
Notwithstanding any provision in this Lease to the contrary, Tenant shall not
mortgage, pledge, hypothecate or otherwise encumber this Lease or all or any
part of Tenant’s interest under this Lease.

14.2 Reasonable Consent.

(a) Prior to any proposed Transfer, Tenant shall submit in writing to Landlord
(i) the name and legal composition of the proposed assignee, subtenant, user or
other transferee (each a “Proposed Transferee”); (ii) the nature of the business
proposed to be carried on in the Premises; (iii) a current balance sheet, income
statements for the last two years and such other reasonable financial and other
information concerning the Proposed Transferee as Landlord may request; and
(iv) a copy of the proposed assignment, sublease or other agreement governing
the proposed Transfer. Within fifteen (15) business days after Landlord receives
all such information it shall notify Tenant whether it approves or disapproves
such Transfer and the approval shall not be unreasonably withheld, conditioned
or delayed.

(b) Tenant acknowledges and agrees that, among other circumstances for which
Landlord could reasonably withhold consent to a proposed Transfer, it shall be
reasonable for Landlord to withhold consent where (i) the Proposed Transferee
does not intend itself to occupy the entire portion of the Premises assigned or
sublet, (ii) Landlord reasonably disapproves of the Proposed Transferee’s
business operating history, reputation or creditworthiness or the character of
the business to be conducted by the Proposed Transferee at the Premises,
(iii) the Proposed Transferee is a governmental agency, (iv) the proposed
Transfer would violate any “exclusive” rights of any tenants in the Project
existing 60 days prior to the proposed Transfer, or (v) Landlord otherwise
determines that the proposed Transfer would have the effect of decreasing the
value of the Building or increasing the expenses associated with operating,
maintaining and repairing the Property.

14.3 Excess Consideration. If Landlord consents to the Transfer, Tenant shall
pay to Landlord as additional rent, within ten (10) days after receipt by
Tenant, any consideration paid by any transferee (the “Transferee”) for the
Transfer, including, in the case of a sublease, 50% of the excess of the rent
(defined as rent above the current rent and costs incurred to obtain that rent
including but not limited to: leasing commissions, tenant improvements, legal
and marketing expenses) and other consideration payable by the subtenant over
the amount of Base Rent and Additional Rent payable hereunder applicable to the
subleased space.

14.4 No Release Of Tenant. No consent by Landlord to any Transfer shall relieve
Tenant of any obligation to be performed by Tenant under this Lease, whether
occurring before or after such consent, assignment, subletting or other
Transfer. Each Transferee shall be jointly and severally liable with Tenant (and
Tenant shall be jointly and severally liable with each Transferee) for the
payment of rent (or, in the case of a sublease, rent in the

 

Page 19



--------------------------------------------------------------------------------

amount set forth in the sublease) and for the performance of all other terms and
provisions of this Lease. The consent by Landlord to any Transfer shall not
relieve Tenant or any such Transferee from the obligation to obtain Landlord’s
express prior written consent to any subsequent Transfer by Tenant or any
Transferee. The acceptance of rent by Landlord from any other person (whether or
not such person is an occupant of the Premises) shall not be deemed to be a
waiver by Landlord of any provision of this Lease or to be a consent to any
Transfer.

14.5 Effectiveness of Transfer. Prior to the date on which any permitted
Transfer (whether or not requiring Landlord’s consent) becomes effective, Tenant
shall deliver to Landlord a counterpart of the fully executed Transfer document
and Landlord’s standard form of Consent to Assignment or Consent to Sublease
executed by Tenant and the Transferee in which each of Tenant and the Transferee
confirms its obligations pursuant to this Lease. Failure or refusal of a
Transferee to execute any such instrument shall not release or discharge the
Transferee from liability as provided herein. The voluntary, involuntary or
other surrender of this Lease by Tenant, or a mutual cancellation by Landlord
and Tenant, shall not work a merger, and any such surrender or cancellation
shall, at the option of Landlord, either terminate all or any existing subleases
or operate as an assignment to Landlord of any or all of such subleases.

14.6 Assignment of Sublease Rents. Tenant hereby absolutely and irrevocably
assigns to Landlord any and all rights to receive rent and other consideration
from any sublease and agrees that Landlord, as assignee of Tenant for purposes
hereof, or a receiver for Tenant appointed on Landlord’s application may (but
shall not be obligated to) collect such rents and other consideration and apply
the same toward Tenant’s obligations to Landlord under this Lease; provided,
however, that Landlord grants to Tenant at all times prior to occurrence of any
breach or default by Tenant a revocable license to collect such rents (which
license shall automatically and without notice be and be deemed to have been
revoked and terminated immediately upon the expiration of the 60-day period in
which to cure the Event of Default).

15. DEFAULT AND REMEDIES.

15.1 Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” by Tenant:

(a) Tenant fails to make any payment of rent when due, or any amount required to
replenish the Security Deposit as provided in Section 4 above, if payment in
full is not received by Landlord within five (5) days after written notice that
it is due.

(b) Tenant abandons the Premises without written notice to Landlord and Tenant
stops paying Rent or breaches or defaults under some other obligation of Tenant
under this Lease, beyond applicable cure period.

(c) Tenant fails timely to deliver any subordination document, estoppel
certificate or financial statement requested by Landlord within the applicable
time period specified in Sections 20 - Encumbrances - and 21 - Estoppel
Certificates and Financial Statements - below.

(d) Tenant violates the restrictions on Transfer set forth in Section 14 -
Assignment and Subletting.

(e) Tenant ceases doing business as a going concern; makes an assignment for the
benefit of creditors; is adjudicated an insolvent, files a petition (or files an
answer admitting the material allegations of a petition) seeking relief under
any state or federal bankruptcy or other statute, law or regulation affecting
creditors’ rights; all or substantially all of Tenant’s assets are subject to
judicial seizure or attachment and are not released within 45 days, or Tenant
consents in writing to or acquiesces in the appointment of a trustee, receiver
or liquidator for Tenant or for all or any substantial part of Tenant’s assets.

(f) Tenant fails, within ninety (90) days after the commencement of any
proceedings against Tenant seeking relief under any state or federal bankruptcy
or other statute, law or regulation affecting creditors’ rights, to have such
proceedings dismissed, or Tenant fails, within ninety (90) days after an
appointment, without Tenant’s consent or acquiescence, of any trustee, receiver
or liquidator for Tenant or for all or any substantial part of Tenant’s assets,
to have such appointment vacated.

 

Page 20



--------------------------------------------------------------------------------

(g) Tenant fails to perform or comply with any provision of this Lease other
than those described in (a) through (f) above, and does not fully cure such
failure within fifteen (15) days after notice to Tenant (“Cure Notice”) or, if
such failure cannot be cured within such fifteen (15)-day period, Tenant fails
within such fifteen (15)-day period to commence, and thereafter diligently
proceed with, all actions necessary to cure such failure as soon as reasonably
possible but in all events within ninety (90) days of such notice; provided,
however, that if Landlord in Landlord’s reasonable judgment determines that such
failure cannot or will not be cured by Tenant within such ninety (90) days, then
such failure shall constitute an Event of Default if the alleged default
referenced in the Cure Notice is not cured fifteen (15) days after delivery of
the Cure Notice to Tenant.

15.2 Remedies. Upon the occurrence of an Event of Default, Landlord shall have
the following remedies, which shall not be exclusive but shall be cumulative and
shall be in addition to any other remedies now or hereafter allowed by law:

(a) Landlord may terminate Tenant’s right to possession of the Premises at any
time by written notice to Tenant. Tenant expressly acknowledges that in the
absence of such written notice from Landlord, no other act of Landlord,
including re-entry into the Premises, efforts to relet the Premises, reletting
of the Premises for Tenant’s account, storage of Tenant’s personal property and
Trade Fixtures, acceptance of keys to the Premises from Tenant or exercise of
any other rights and remedies under this Section, shall constitute an acceptance
of Tenant’s surrender of the Premises or constitute a termination of this Lease
or of Tenant’s right to possession of the Premises. Upon such termination in
writing of Tenant’s right to possession of the Premises, as herein provided,
this Lease shall terminate and Landlord shall be entitled to recover damages,
including, but not limited to, tenant improvement costs, broker fees and
negotiating costs and damages from Tenant as provided in any applicable statutes
and any other applicable existing or future Law providing for recovery of
damages for such breach.

(b) Landlord may cure the Event of Default at Tenant’s expense. If Landlord pays
any sum or incurs any expense in curing the Event of Default after delivery of a
Cure Notice to Tenant, Tenant shall reimburse Landlord upon demand for the
amount of such payment or expense with interest at the Interest Rate from the
date the sum is paid or the expense is incurred until Landlord is reimbursed by
Tenant.

(c) Landlord may remove all Tenant’s property from the Premises, and such
property may be stored by Landlord in a public warehouse or elsewhere at the
sole cost and for the account of Tenant. If Landlord does not elect to store any
or all of Tenant’s property left in the Premises, Landlord may consider such
property to be abandoned by Tenant, and Landlord may thereupon dispose of such
property in any manner deemed appropriate by Landlord. Any proceeds realized by
Landlord on the disposal of any such property shall be applied first to offset
all expenses of storage and sale, then credited against Tenant’s outstanding
obligations to Landlord under this Lease, and any balance remaining after
satisfaction of all obligations of Tenant under this Lease shall be delivered to
Tenant.

16. LATE CHARGE AND INTEREST.

16.1 Late Charge. If any payment of rent is not received by Landlord within five
(5) days after the date when due, Tenant shall pay to Landlord on demand as a
late charge of five percent (5%) of the unpaid amount due. A late charge shall
not be imposed more than once on any particular installment not paid when due,
but imposition of a late charge on any payment not made when due does not
eliminate or supersede late charges imposed on other (prior) payments not made
when due or preclude imposition of a late charge on other installments or
payments not made when due. Tenant is granted one late payment per year in which
no late fees will apply.

16.2 Interest. In addition to the late charges referred to above, which are
intended to defray Landlord’s costs resulting from late payments, any payment
from Tenant to Landlord not paid when due shall at Landlord’s option bear
interest from the date due until paid to Landlord by Tenant at the rate of ten
percent (10%) per annum or the maximum lawful rate that Landlord may charge to
Tenant under applicable laws, whichever is less (the “Interest Rate”).
Acceptance of any late charge and/or interest shall not constitute a waiver of
Tenant’s default with respect to the overdue sum or prevent Landlord from
exercising any of its other rights and remedies under this Lease.

17. WAIVER. No provisions of this Lease shall be deemed waived by Landlord
unless such waiver is in a writing signed by Landlord. The waiver by Landlord of
any breach of any provision of this Lease shall not be deemed

 

Page 21



--------------------------------------------------------------------------------

a waiver of such provision or of any subsequent breach of the same or any other
provision of this Lease. No delay or omission in the exercise of any right or
remedy of Landlord upon any default by Tenant shall impair such right or remedy
or be construed as a waiver. Landlord’s acceptance of any payments of rent due
under this Lease shall not be deemed a waiver of any default by Tenant under
this Lease (including Tenant’s recurrent failure to timely pay rent) other than
Tenant’s nonpayment of the accepted sums, and no endorsement or statement on any
check or payment or in any letter or document accompanying any check or payment
shall be deemed an accord and satisfaction. Landlord’s consent to or approval of
any act by Tenant requiring Landlord’s consent or approval shall not be deemed
to waive or render unnecessary Landlord’s consent to or approval of any
subsequent act by Tenant.

18. ENTRY, INSPECTION AND CLOSURE. Upon a minimum twenty-four (24) hour written
notice to Tenant (and without notice in emergencies), Landlord and its
authorized representatives may enter the Premises at all reasonable times to:
(a) determine whether the Premises are in good condition, (b) determine whether
Tenant is complying with its obligations under this Lease, (c) perform any
maintenance or repair of the Premises or the Building that Landlord has the
right or obligation to perform, (d) install or repair improvements for other
tenants where access to the Premises is required for such installation or
repair, (e) serve, post or keep posted any notices required or allowed under the
provisions of this Lease, (f) show the Premises to prospective brokers, agents,
buyers, transferees, Mortgagees or tenants, or (g) do any other act or thing
necessary for the safety or preservation of the Premises or the Building. With
at least twenty-four (24) hour prior written notice (and without notice in
emergencies), and only when reasonably necessary, Landlord may temporarily close
entrances, doors, corridors, elevators or other facilities in the Building
without liability to Tenant by reason of such closure. Landlord shall conduct
its activities under this Section in a manner that will minimize inconvenience
to Tenant without incurring additional expense to Landlord. In no event shall
Tenant be entitled to an abatement of rent on account of any entry by Landlord,
and Landlord shall not be liable in any manner for any inconvenience, loss of
business or other damage to Tenant or other persons arising out of Landlord’s
entry on the Premises in accordance with this Section. No action by Landlord
pursuant to this paragraph shall constitute an eviction of Tenant, constructive
or otherwise, entitle Tenant to an abatement of rent or to terminate this Lease
or otherwise release Tenant from any of Tenant’s obligations under this Lease.

19. SURRENDER AND HOLDING OVER.

19.1 Surrender. Upon the expiration or termination of this Lease, Tenant shall
surrender the Premises and all Tenant Improvements and Alterations to Landlord
broom-clean and in their original condition, except for reasonable wear and
tear, damage from casualty or condemnation and any changes resulting from
approved Alterations; provided, however, that prior to the expiration or
termination of this Lease Tenant shall remove all telephone and other cabling
installed in the Building by Tenant and remove from the Premises all Tenant’s
personal property and any Trade Fixtures and all Alterations that Landlord has
elected to require Tenant to remove as provided in Section 6 - Tenant
Improvements & Alterations, and repair any damage caused by such removal. If
such removal is not completed before the expiration or termination of the Term,
Landlord shall have the right (but no obligation) to remove the same, and Tenant
shall pay Landlord on demand for all costs of removal and storage thereof and
for the rental value of the Premises for the period from the end of the Term
through the end of the time reasonably required for such removal. Landlord shall
also have the right to retain or dispose of all or any portion of such property
if Tenant does not pay all such costs and retrieve the property within ten
(10) days after notice from Landlord (in which event title to all such property
described in Landlord’s notice shall be transferred to and vest in Landlord).
Tenant waives all Claims against Landlord for any damage or loss to Tenant
resulting from Landlord’s removal, storage, retention, or disposition of any
such property. Upon expiration or termination of this Lease or of Tenant’s
possession, whichever is earliest, Tenant shall surrender all keys to the
Premises or any other part of the Building and shall deliver to Landlord all
keys for or make known to Landlord the combination of locks on all safes,
cabinets and vaults that may be located in the Premises. Tenant’s obligations
under this Section shall survive the expiration or termination of this Lease.

19.2 Holding Over. If Tenant (directly or through any Transferee or other
successor-in-interest of Tenant) remains in possession of the Premises after the
expiration or termination of this Lease, Tenant’s continued possession shall be
on the basis of a tenancy at the sufferance of Landlord. In such event, Tenant
shall continue to comply with or perform all the terms and obligations of Tenant
under this Lease, except that the monthly Base Rent during Tenant’s holding over
shall be one and one quarter (1.25) times the Base Rent payable in the last full
month prior to the termination hereof. Tenant shall indemnify, defend and hold
Landlord harmless from and against all Claims arising or resulting directly or
indirectly from Tenant’s failure to timely surrender the Premises, including
(i) any rent payable by or any loss, cost, or damages claimed by any prospective
tenant of the Premises, and (ii) Landlord’s damages, including

 

Page 22



--------------------------------------------------------------------------------

consequential damages, as a result of such prospective tenant rescinding or
refusing to enter into the prospective lease of the Premises by reason of such
failure to timely surrender the Premises; PROVIDED, HOWEVER, TO BE ENTITLED TO
RECOVER CONSEQUENTIAL DAMAGES FROM TENANT PURSUANT TO THIS SECTION 19.2,
LANDLORD MUST GIVE TENANT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE THAT
LANDLORD WILL INCUR CONSEQUENTIAL DAMAGES IF TENANT DOES NOT TIMELY VACATE THE
PREMISES.

20. ENCUMBRANCES.

20.1 Subordination, Non- Disturbance and Attornment. This Lease is expressly
made subject and subordinate to any mortgage, deed of trust, ground lease,
underlying lease or like encumbrance affecting any part of the Property or any
interest of Landlord therein which is now existing or hereafter executed or
recorded (“Encumbrance”); provided, however, that such subordination shall only
be effective, as to future Encumbrances, if the holder of the Encumbrance agrees
that this Lease shall survive the termination of the Encumbrance by lapse of
time, foreclosure or otherwise so long as Tenant is not in default under this
Lease. Provided the conditions of the preceding sentence are satisfied, Tenant
shall execute and deliver to Landlord, within ten (10) business days after
written request therefor by Landlord and in a form reasonably requested by
Landlord, any additional documents evidencing the subordination of this Lease
with respect to any such Encumbrance and the nondisturbance agreement of the
holder of any such Encumbrance. If the interest of Landlord in the Property is
transferred pursuant to or in lieu of proceedings for enforcement of any
Encumbrance, Tenant shall immediately and automatically attorn to the new owner,
and this Lease shall continue in full force and effect as a direct lease between
the transferee and Tenant on the terms and conditions set forth in this Lease.

20.2 Mortgagee Protection. Tenant agrees to give any holder of any Encumbrance
covering any part of the Property (“Mortgagee”), by certified mail, a copy of
any notice of default served upon Landlord, provided that prior to such notice
Tenant has been notified in writing (by way of notice of assignment of rents and
leases, or otherwise) of the address of such Mortgagee. If Landlord shall have
failed to cure such default within thirty (30) days from the effective date of
such notice of default, then the Mortgagee shall have an additional thirty
(30) days within which to cure such default or if such default cannot be cured
within that time, then such additional time as may be necessary to cure such
default (including the time necessary to foreclose or otherwise terminate its
Encumbrance, if necessary to effect such cure), and this Lease shall not be
terminated so long as such remedies are being diligently pursued.

21. ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS.

21.1 Estoppel Certificates. Within ten (10) business days after written request
therefor, Tenant shall execute and deliver to Landlord, in a form provided by or
satisfactory to Landlord, a certificate stating that this Lease is in full force
and effect, describing any amendments or modifications hereto, acknowledging
that this Lease is subordinate or prior, as the case may be, to any Encumbrance
and stating any other information Landlord may reasonably request, including the
Term, the monthly Base Rent, the date to which Rent has been paid, the amount of
any security deposit or prepaid rent, whether either party hereto is in default
under the terms of the Lease, and whether Landlord has completed its
construction obligations hereunder (if any). Failure by Tenant to execute and
deliver any such certificate within such ten (10) business day period shall, in
addition to the other provisions of this Lease, be deemed an acceptance of the
Premises and an acknowledgment by Tenant that the statements included are true
and correct without exception. Tenant agrees that if Tenant fails to execute and
deliver any such certificate within such ten (10) business day period, Landlord
may, at its option, execute and deliver such certificate on Tenant’s behalf and
any such certificate executed by Landlord shall be binding on Tenant. Landlord
and Tenant intend that any statement delivered by Landlord or Tenant pursuant to
this paragraph may be relied upon by any mortgagee, beneficiary, purchaser or
prospective purchaser of the Building or Project or an interest therein. Any
person or entity purchasing, acquiring an interest in or extending financing
with respect to the Property shall be entitled to rely upon any such certificate
executed by Landlord or Tenant.

21.2 Financial Statements. Within ten (10) days after written request therefor,
but not more than once a year, Tenant shall deliver to Landlord a copy of the
financial statements (including at least a year end balance sheet and a
statement of profit and loss) of Tenant for each of the three most recently
completed years, prepared in accordance with generally accepted accounting
principles (and, if such is Tenant’s normal practice, audited by an independent

 

Page 23



--------------------------------------------------------------------------------

certified public accountant), all then available subsequent interim statements,
and such other financial information as may reasonably be requested by Landlord
or required by any Mortgagee.

22. NOTICES. Any notice, demand, request, consent or approval that either party
desires or is required to give to the other party under this Lease shall be in
writing and shall be, hand delivered by a party hereto, delivered by messenger
or courier service, or sent by U.S. certified mail, return receipt requested,
postage prepaid, addressed to the other party at the party’s address for notices
set forth in the Basic Lease Information. Any notice required pursuant to any
Laws may be incorporated into, given concurrently with or given separately from
any notice required under this Lease. Notices shall be deemed to have been given
and be effective on the earlier of (a) receipt (or refusal of delivery or
receipt) if hand delivered by a party hereto or by messenger or courier service
utilizing same day service; or (b) the next business day after depositing with
independent service for overnight delivery, if sent by independent messenger or
courier service, or (c) three (3) business days after mailing if sent by mail in
accordance with this Section. Either party may change its address for notices
hereunder, effective fifteen (15) days after notice to the other party complying
with this Section. If Tenant sublets the Premises, notices from Landlord shall
be effective on the subtenant when given to Tenant pursuant to this Section.

23. ATTORNEYS’ FEES. In the event of any dispute between Landlord and Tenant in
any way related to this Lease, and whether involving contract and/or tort
claims, the non-prevailing party shall pay to the prevailing party all
reasonable attorneys’ fees and costs and expenses of any type, without
restriction by statute, court rule or otherwise, incurred by the prevailing
party in connection with any action or proceeding (including any appeal and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment (collectively, “Fees”). The “prevailing party”
shall be determined based upon an assessment of which party’s major arguments or
positions taken in the action or proceeding could fairly be said to have
prevailed (whether by compromise, settlement, abandonment by the other party of
its claim or defense, final decision, after any appeals, or otherwise) over the
other party’s major arguments or positions on major disputed issues. Any Fees
incurred in enforcing a judgment shall be recoverable separately from any other
amount included in the judgment and shall survive and not be merged in the
judgment. The Fees shall be deemed an “actual pecuniary loss” within the meaning
of Bankruptcy Code Section 365(b)(1)(B), and notwithstanding the foregoing, all
Fees incurred by either party in any bankruptcy case filed by or against the
other party, from and after the order for relief until this Lease is rejected or
assumed in such bankruptcy case, will be “obligations of the debtor” as that
phrase is used in Bankruptcy Code Section 365(d)(3).

24. QUIET POSSESSION. Subject to Tenant’s full and timely performance of all of
Tenant’s obligations under this Lease and subject to the terms of this Lease,
including Section 20 - Encumbrances, Tenant shall have the quiet possession of
the Premises throughout the Term as against any persons or entities lawfully
claiming by, through or under Landlord.

25. SECURITY MEASURES. Landlord may, but shall be under no obligation to,
implement such security measures for the Property, as Landlord deems necessary
or appropriate to reduce any threat of property loss or damage, bodily injury or
business interruption; provided, however, that such measures shall be
implemented in a way as not to inconvenience tenants of the Building
unreasonably. Landlord shall at all times have the right to change, alter or
reduce any such security services or measures. Tenant shall cooperate and comply
with, and cause Tenant’s Representatives and Visitors to cooperate and comply
with, such security measures. Landlord, its agents and employees shall have no
liability to Tenant or its Representatives or Visitors for the implementation or
exercise of, or the failure to implement or exercise, any such security measures
or for any resulting disturbance of Tenant’s use or enjoyment of the Premises.

26. FORCE MAJEURE. If either party is delayed, interrupted or prevented from
performing any of its obligations under this Lease, including its obligations
under the Construction Rider (if any), but excluding monetary obligations
(including without limitation, failure to pay Rent), and such delay,
interruption or prevention is due to fire, act of God, governmental act or
failure to act, labor dispute, unavailability of materials or any cause outside
the reasonable control of the party, then the time for performance of the
affected obligations of the party shall be extended for a period equivalent to
the period of such delay, interruption or prevention.

27. RULES AND REGULATIONS. Tenant shall be bound by and shall comply with the
rules and regulations attached to and made a part of this Lease as Exhibit C to
the extent those rules and regulations are not in conflict with the terms of
this Lease, as well as any reasonable rules and regulations hereafter adopted by
Landlord for all tenants of

 

Page 24



--------------------------------------------------------------------------------

the Building, upon notice to Tenant thereof (collectively, the “Building
Rules”). Landlord shall not be responsible to Tenant or to any other person for
any violation of, or failure to observe, the Building Rules by any other tenant
or other person.

28. LANDLORD’S LIABILITY. The term “Landlord,” as used in this Lease, shall mean
only the owner or owners of the Building at the time in question. In the event
of any conveyance of title to the Building, then from and after the date of such
conveyance, the transferor Landlord shall be relieved of all liability with
respect to Landlord’s obligations to be performed under this Lease after the
date of such conveyance. Notwithstanding any other term or provision of this
Lease, the liability of Landlord for its obligations under this Lease is limited
solely to Landlord’s interest in the Building as the same may from time to time
be encumbered, and no personal liability shall at any time be asserted or
enforceable against any other assets of Landlord or against Landlord’s partners
or members or its or their respective partners, shareholders, members,
directors, officers or managers on account of any of Landlord’s obligations or
actions under this Lease.

29. CONSENTS AND APPROVALS.

29.1 Determination in Good Faith. Wherever the consent, approval, judgment or
determination of Landlord is required or permitted under this Lease, then except
as otherwise provided in this Lease to the contrary, Landlord shall not
unreasonably withhold, condition or delay said consent. If it is determined that
Landlord failed to give its consent where it was required to do so under this
Lease, Tenant shall be entitled to injunctive relief but shall not to be
entitled to monetary damages or to terminate this Lease for such failure.

29.2 No Liability Imposed on Landlord. The review and/or approval by Landlord of
any item or matter to be reviewed or approved by Landlord under the terms of
this Lease or any Exhibits or Addenda hereto shall not impose upon Landlord any
liability for the accuracy or sufficiency of any such item or matter or the
quality or suitability of such item for its intended use. Any such review or
approval is for the sole purpose of protecting Landlord’s interest in the
Property, and no third parties, including Tenant or the Representatives and
Visitors of Tenant or any person or entity claiming by, through or under Tenant,
shall have any rights as a consequence thereof.

30. BROKERS. Landlord shall pay the fee or commission of the broker or brokers
identified in the Basic Lease Information (the “Broker”) as follows: (i) payment
to CRESA Partners shall be in an amount equal to Two and 75/100 Dollars ($2.75)
per rentable square feet of area contained in the Premises, and (ii) payment to
CB Richard Ellis shall be in accordance with Landlord’s separate written
agreement with the Broker. Tenant warrants and represents to Landlord that in
the negotiating or making of this Lease neither Tenant nor anyone acting on
Tenant’s behalf has dealt with any broker or finder who might be entitled to a
fee or commission for this Lease other than the Broker. Tenant shall indemnify
and hold Landlord harmless from any claim or claims, including costs, expenses
and attorney’s fees incurred by Landlord asserted by any other broker or finder
for a fee or commission based upon any dealings with or statements made by
Tenant or Tenant’s Representatives. Landlord shall indemnify and hold Tenant
harmless from any claim or claims, including costs, expenses and attorney’s fees
incurred by Tenant asserted by any other broker or finder for a fee or
commission based upon any dealings with or statements made by Landlord or
Landlord’s Representatives.

31. ENTIRE AGREEMENT. This Lease, including the Exhibits and any Addenda
attached hereto, and the documents referred to herein, if any, constitute the
entire agreement between Landlord and Tenant with respect to the leasing of
space by Tenant in the Building, and supersede all prior or contemporaneous
agreements, understandings, proposals and other representations by or between
Landlord and Tenant, whether written or oral, all of which are merged herein.
Neither Landlord nor Landlord’s agents have made any representations or
warranties with respect to the Premises, the Building, the Project or this Lease
except as expressly set forth herein, and no rights, easements or licenses shall
be acquired by Tenant by implication or otherwise unless expressly set forth
herein. The submission of this Lease for examination does not constitute an
option for the Premises and this Lease shall become effective as a binding
agreement only upon execution and delivery thereof by Landlord to Tenant.

32. MISCELLANEOUS. This Lease may not be amended or modified except by a writing
signed by Landlord and Tenant. Subject to Section 14 - Assignment and Subletting
and Section 28 - Landlord’s Liability, this Lease shall be binding on and shall
inure to the benefit of the parties and their respective successors, assigns and
legal representatives. The determination that any provisions hereof may be void,
invalid, illegal or unenforceable shall not impair any other provisions hereof
and all such other provisions of this Lease shall remain in full force and
effect. The

 

Page 25



--------------------------------------------------------------------------------

unenforceability, invalidity or illegality of any provision of this Lease under
particular circumstances shall not render unenforceable, invalid or illegal
other provisions of this Lease, or the same provisions under other
circumstances. This Lease shall be construed and interpreted in accordance with
the laws (excluding conflict of laws principles) of the State in which the
Building is located. The provisions of this Lease shall be construed in
accordance with the fair meaning of the language used and shall not be strictly
construed against either party, even if such party drafted the provision in
question. When required by the context of this Lease, the singular includes the
plural. Wherever the term “including” is used in this Lease, it shall be
interpreted as meaning “including, but not limited to” the matter or matters
thereafter enumerated. The captions contained in this Lease are for purposes of
convenience only and are not to be used to interpret or construe this Lease. If
more than one person or entity is identified as Tenant hereunder, the
obligations of each and all of them under this Lease shall be joint and several.
Time is of the essence with respect to this Lease, except as to the conditions
relating to the delivery of possession of the Premises to Tenant. Neither
Landlord nor Tenant shall record this Lease.

33. AUTHORITY. If Tenant is a corporation, partnership, limited liability
company or other form of business entity, each of the persons executing this
Lease on behalf of Tenant warrants and represents that Tenant is a duly
organized and validly existing entity, that Tenant has full right and authority
to enter into this Lease and that the persons signing on behalf of Tenant are
authorized to do so and have the power to bind Tenant to this Lease. Tenant
shall provide Landlord upon request with evidence reasonably satisfactory to
Landlord confirming the foregoing representations.

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.

 

TENANT:     LANDLORD: By:   CASCADE MICROTECH, INC.     MINNESOTA INDUSTRIAL
PROPERTIES LIMITED PARTNERSHIP   Name:    /s/ Steven Sipowicz     By:  
Minnesota Industrial Portfolio, LLC   Title:   Chief Financial Officer     Its:
  General Partner         By:    /s/ Michael Potts         Its:    Partner

 

Page 26



--------------------------------------------------------------------------------

EXHIBIT D

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF FEBRUARY ______, 2009

BETWEEN

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP, AS LANDLORD,

AND

CASCADE MICROTECH, INC., AS TENANT (“LEASE”)

ADDITIONAL PROVISIONS RIDER

34. EXTENSION OF TERM. Landlord grants to Tenant the option to extend the
Initial Term of this Lease (“Extension Option”) for one (1) additional period of
five (5) years (“Extension Term”), subject to and upon the following conditions:

34.1 The Extension Term will commence as of the expiration of the Initial Term
of this Lease.

34.2 Tenant will give irrevocable (except for Tenant’s right of cancellation
under Section 3.1(a) of this Lease) written notice of exercise to Landlord not
less than nine (9) full calendar months prior to the commencement of the Term,
time being of the essence.

34.3 The Extension Term will be upon all of the terms and conditions of this
Lease, except that Base Rent will be equal to the Market Rate for the Extension
Term and the Premises will be leased to Tenant in its “as-is” condition and the
terms of Exhibit B shall not apply. If Landlord and Tenant cannot agree upon the
Market Rate for the Extension Term, the determination of the Market Rate will be
made in accordance with the terms of Section 3.1(a) of this Lease.

34.4 No Event of Default beyond any applicable notice and cure period shall be
in existence at either the time of exercise or at any time prior to commencement
of the Extension Term.

 

D-1